Exhibit 10.5

AGREEMENT DATED January 29, 2018

 

LOGO [g506191g0111204853633.jpg]

COMPUTERSHARE TRUST COMPANY, N.A.

GATES INDUSTRIAL CORPORATION PLC

AND

HOLDERS OF DEPOSITARY RECEIPTS

 

 

AGREEMENT FOR THE PROVISION OF DEPOSITARY SERVICES AND CUSTODY

SERVICES IN RESPECT OF GATES INDUSTRIAL CORPORATION PLC

DEPOSITARY RECEIPTS

 

 



--------------------------------------------------------------------------------

     

 

     

 

CONTENTS

 

 

Section         Page  

1.

  

Definitions and Interpretation

     1  

2.

  

Appointment and Term

     4  

3.

  

The Services

     5  

4.

  

Duties of the Client

     5  

5.

  

Taxes

     8  

6.

  

Fees and Expenses Payable by the Company

     10  

7.

  

Form, Issue and Transfer of Depositary Receipts

     10  

8.

  

Deposited Property; Representations and Warranties

     14  

9.

  

Withdrawal of Deposited Property

     17  

10.

  

Compulsory Withdrawal

     19  

11.

  

Fees and Expenses Payable by Holders

     21  

12.

  

Validity of Documents

     21  

13.

  

Instructions

     21  

14.

  

Intellectual Property Rights

     22  

15.

  

Indemnification by the Company

     22  

16.

  

Indemnification by Holders

     25  

17.

  

Limitation of Liability

     26  

18.

  

Custodian; Agents of the Depositary

     31  

19.

  

Resignation of the Depositary

     31  

20.

  

Termination

     32  

21.

  

Consequences of Termination

     33  

22.

  

Amendment

     34  

23.

  

Further Acknowledgments

     35  

24.

  

Disclosure of Ownership

     36  

25.

  

Agreement Not Disclosure

     37  

26.

  

Notices

     37  

27.

  

Copies of Deposit Agreement

     38  

28.

  

Force Majeure

     38  

29.

  

Assignment

     38  

30.

  

No Partnership

     38  

31.

  

No Waiver

     39  

32.

  

Invalidity and Severability

     39  

33.

  

Variation

     39  

34.

  

Entire Agreement

     39  

35.

  

No Third Party Beneficiaries

     39  

36.

  

Authority

     39  

37.

  

Governing Law; Jurisdiction

     40  

38.

  

Counterparts

     40  

 

- i -



--------------------------------------------------------------------------------

     

 

     

 

 

Schedule

     

SCHEDULE 1

   THE DEPOSITARY SERVICES      42  

SCHEDULE 2

   THE CUSTODY SERVICES      43  

SCHEDULE 3

   Reserved      44  

SCHEDULE 4

   FORM OF CERTIFICATE      45  

 

 

- ii -



--------------------------------------------------------------------------------

     

 

     

 

THIS AGREEMENT IS MADE ON January 29, 2018

BETWEEN

 

(1) Computershare Trust Company, N.A., a national association organized under
the laws of the United States and whose registered office is at 250 Royall
Street, Canton, MA 02021 (Computershare or the Depositary);

 

(2) Gates Industrial Corporation plc, a company incorporated in England and
Wales and whose registered office is 35 Great St Helen’s, London, EC3A 6AP,
United Kingdom (the Client or the Company), and

 

(3) the Holders from time to time of Depositary Receipts issued in accordance
herewith.

WHEREAS

 

(A) Computershare, in its capacity as Depositary, has on the request of the
Client, determined to constitute and issue from time to time, the Depositary
Receipts pursuant to the terms of this Deposit Agreement;

 

(B) Computershare or an affiliate thereof is acting as exchange agent and
transfer agent in connection with the issuance and listing of the Company’s
ordinary shares;

 

(C) The Parties have agreed that Computershare shall, on the request of the
Client, provide the Client with services as Depositary on the terms set out in
this Deposit Agreement; and

 

(D) Computershare has agreed to appoint its nominee, an affiliate of
Computershare, to act as custodian for Deposited Property on the terms set out
in this Deposit Agreement.

IT IS AGREED AS FOLLOWS:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Deposit Agreement, the following words and phrases shall bear the
following meanings unless the context indicates otherwise:

Agent: means any agent appointed by the Depositary in accordance with this
Deposit Agreement;

Deposit Agreement: means this Deposit Agreement, including all Schedules hereto;

Applicable Legislation: means any applicable law, rule or regulation;

Articles of Association: means the Articles of Association of the Client;

Business Day: means a day (other than a Saturday, Sunday or public holiday) on
which Computershare is open for general non-automated business;

Certificate: means each certificate issued in accordance herewith and
substantially in the form set forth in Schedule 4 hereto, with such additions,
modifications and insertions as the Depositary deems necessary or desirable.
Certificates may be endorsed with or have incorporated in the text thereof such
other legends or recitals or changes not inconsistent with the provisions of
this Deposit Agreement as may be required by the Depositary in respect of its
obligations hereunder, or as may be required by the Depositary or the Client to
comply with any applicable law, rule or regulation or to indicate any special
limitations or restrictions to which any particular Certificates are subject by
reason of the date or manner of issuance of the underlying Deposited Securities
or otherwise;

 

- 1 -



--------------------------------------------------------------------------------

     

 

     

 

Company Securities: means the Ordinary Shares issued by the Client in accordance
with its Articles of Association and recorded on the Share Register;

Commencement Date: means the date of this Deposit Agreement;

Custodian: means GTU Ops Inc., a corporation incorporated under the laws of the
State of Delaware with an address at 250 Royall Street, Canton, Massachusetts;

Custody Services: means the safe custody services provided by the Custodian as
set out in Schedule 2;

Deposit Agreement: means this Deposit Agreement, including all Schedules hereto;

Depositary: means Computershare, acting in its capacity as depositary in
relation to the Depositary Services;

Depositary Receipts: means the depositary receipts issued by the Depositary in
respect of the Company Securities deposited with the Custodian;

Depositary Receipt Register: means the register of Depositary Receipts
maintained by the Depositary constituting the record of Holders from time to
time of the Depositary Receipts;

Depositary Services: means the services to be rendered by the Depositary as more
fully described in Schedule 1;

Deposited Property: means the Deposited Securities and all and any rights and
other securities, property and cash from time to time held by or for the
Custodian or the Depositary and attributable to the Deposited Securities;

Deposited Securities: means Company Securities from time to time registered in
the name of the Custodian on behalf of the Depositary in the Share Register
which are to be held under the terms of this Deposit Agreement and in respect of
which Depositary Receipts representing the Company Securities shall be issued
pursuant to the terms of this Deposit Agreement;

DTC: means The Depository Trust Company;

Fees: means the fees from time to time payable by the Client to Computershare
under this Deposit Agreement (including reasonable disbursements and out of
pocket expenses) as the Client and Computershare may mutually agree;

Finance Act: means the UK Finance Act 1986 (as amended).

HMRC: means HM Revenue and Customs;

Holder: means the person or entity recorded in the Depositary Receipt Register
for the time being as the registered holder of a Depositary Receipt and, where
the context admits, shall include a former Holder and the personal
representatives or successors in title of a Holder or former Holder;

Intellectual Property Rights: means all vested contingent and future
intellectual property rights including but not limited to copyright, trademarks,
service marks, design rights (whether registered or unregistered), patents,
know-how, trade secrets, inventions, get-up, database rights and any
applications for the protection or registration or these rights and all renewals
and extensions thereof existing in any part of the world whether now known or in
the future created to which either Computershare or the Client may be entitled;

 

- 2 -



--------------------------------------------------------------------------------

     

 

     

 

Loss and Losses: means any liability, damages, loss, costs, reasonable fees and
expenses of counsel, claims, charges, payments, or expenses; costs, claims,
penalties, fines, taxes, or expenses of any kind;

Ordinary Shares: means the ordinary shares of $0.01 each in the capital of the
Company;

Parties: means collectively the Client and Computershare;

Person: means any individual, corporation, business trust, estate, trust,
partnership, limited liability company, association, joint venture, government,
governmental subdivision, agency or instrumentality, public corporation or any
other legal or commercial entity;

Proceedings: means any proceeding, suit or action of any kind and in any
jurisdiction arising out of or in connection with this Deposit Agreement or its
subject matter;

Securities Act: means the U.S. Securities Act of 1933, as amended;

Services: means collectively the Depositary Services, the Custody Services and
any other services to be provided by Computershare under the terms of this
Deposit Agreement;

Share Register: means the Company’s register of shareholders to be maintained by
Computershare, in its capacity as the Client’s transfer agent under a separate
agreement between Computershare and the Client;

Share Registrar: means the person (if any) who is appointed to maintain the
Share Register and notified to the Depositary by the Company;

Transfer Restrictions: means any transfer restriction pertaining to the Company
Securities or related Depositary Receipts imposed by the Company and/or any
third party on a Holder restricting sales and other dispositions of such Company
Securities or related Depositary Receipts by that Holder;

Transaction Taxes: has the meaning set out in Section 5.5 of this Deposit
Agreement;

Term: means the period of time during which this Deposit Agreement is in effect
as the same is more particularly described in Section 2.3 of the Agreement;

U.K.: means the United Kingdom of Great Britain and Northern Ireland; and

U.S.: means the United States of America.

 

1.2 Unless the context otherwise requires, all references to any statute,
statutory provision, rule, regulation or any requirement shall be construed as
including references to any modification, consolidation or re-enactment of the
provision in question for the time being in force.

 

1.3 Unless otherwise stated, a reference to a Section, sub-section or Schedule
(including part of a Schedule) is a reference to a section, sub-section, or
schedule (or any part) to this Deposit Agreement. The Schedules form part of
this Deposit Agreement and shall have the same force and effect as if expressly
set out in the body of this Deposit Agreement.

 

1.4 Section headings are for ease of reference only and do not affect the
construction of this Deposit Agreement.

 

- 3 -



--------------------------------------------------------------------------------

     

 

     

 

 

1.5 Except where the context otherwise requires, words denoting the singular
include the plural and vice versa and words importing a gender shall include any
gender.

 

1.6 References to a “person” shall be construed so as to include any individual,
firm, company, corporation, government, state or agency of a state or any
association or partnership (whether or not having a separate legal personality).

 

1.7 In construing this Deposit Agreement, general words shall not be given a
restrictive meaning by reason of the fact that they are preceded or followed by
words indicating a particular class of acts, matters or things or by particular
examples intended to be embraced by the general words.

 

1.8 Any provision to the effect that the Depositary shall not be liable in
respect of a particular matter shall be construed to mean that the Depositary
shall not have any liability which the Depositary might, in the absence of such
a provision, incur, whether the Depositary could incur such a liability:
(A) under the terms of this Deposit Agreement (where such terms are express or
implied by statue, law or otherwise); (B) in tort; (C) for misrepresentation;
(D) for breach of trust or of any other duty imposed by law; or (E) in any other
way.

 

1.9 Unless otherwise stated, nothing in this Deposit Agreement is intended to
confer a benefit on any party other than the Depositary, the Client and any
Holder. For these purposes, a provision of this Deposit Agreement shall only be
“otherwise stated” if it incorporates an express reference to a right or benefit
of the Custodian.

 

1.10 If a benefit is conferred on any third party in accordance with Section 1.9
the Depositary may rescind or vary any term of this Deposit Agreement without
the consent of the third party at all times.

 

1.11 Where the Custodian holds or will hold Company Securities on behalf of the
Depositary for the account of the Holders, references to Company Securities
being held by, transferred to or transferred by the Depositary include a
reference to Company Securities being held by, transferred to or transferred by
the Custodian.

 

2. APPOINTMENT AND TERM

 

2.1 The Client appoints Computershare to act on its behalf as Depositary and
Computershare shall appoint the Custodian to act as custodian, in each case,
with effect from the Commencement Date.

 

2.2 The Client appoints Computershare to act on its behalf as registrar in
respect of the Depositary Receipts with effect from the Commencement Date.

 

2.3 The appointment of Computershare shall continue until the termination of
this Deposit Agreement under Section 20 hereof or Computershare’s resignation
pursuant to Section 19 hereof.

 

- 4 -



--------------------------------------------------------------------------------

     

 

     

 

 

3. THE SERVICES

 

3.1 Computershare shall have no obligation except to provide the Services (other
than the Custody Services, which shall be provided by the Custodian) to the
extent they are specifically set forth herein and in accordance with the
requirements from time to time under Applicable Legislation. For the avoidance
of doubt, Computershare shall have no obligation under this Deposit Agreement to
perform any functions in respect of the maintenance of the Share Register.

 

3.2 Computershare shall not be required to carry out any act under this Deposit
Agreement, including without limitation the acceptance of Company Securities for
Deposit hereunder, which Computershare considers falls into one or more of the
following:

 

  (a) in the judgment of its legal counsel (whether internal or external), will,
or will likely, breach Applicable Legislation;

 

  (b) may cause it to suffer or incur any financial liability or any financial
obligation of any kind (including any liability for taxes including without
limitation Transaction Taxes (as defined in Section 5.5), stamp duty or stamp
duty reserve tax); or

 

  (c) in the judgment of its legal counsel (whether internal or external), may
require it to have or obtain a legal status, or to obtain any license, permit,
authorization, consent, approval or other permission, in any case which it does
not have at the date of this Deposit Agreement;

 

  (d) may cause it to incur an obligation of any kind in respect of which
Computershare is not fully indemnified under the terms of this Deposit
Agreement;

 

  (e) in the judgement of its legal counsel (whether internal or external), may
require it to comply with any other Applicable Legislation, compliance with
which Computershare considers is unduly onerous for it; or

 

  (f) which would have a material adverse impact on Computershare including a
material adverse impact on its business or reputation.

 

4. DUTIES OF THE CLIENT; REPRESENTATIONS AND WARRANTIES

 

4.1 The Client shall:

 

  (a) provide all information, data and documentation reasonably required by
Computershare or its agents to properly carry out the Services, including (to
the extent available to the Client) information which concerns or relates to
Computershare’s obligations under this Deposit Agreement;

 

  (b) ensure that all information, data and documentation provided by it to
Computershare or its agents is accurate, complete and not misleading;

 

  (c) promptly provide any other information and assistance reasonably requested
by Computershare in connection with this Deposit Agreement; and

 

- 5 -



--------------------------------------------------------------------------------

     

 

     

 

 

  (d) in accordance with the Finance Act, promptly file clearance notifications
and/or applications required to be submitted to HMRC in connection with the
transactions contemplated by this Deposit Agreement, and (except in the case of
the Clearance Application (as defined below)) provide drafts thereof to the
Depositary and the Custodian with sufficient time for them to review such
notifications prior to any filings being made.

 

4.2 The Client shall, if reasonably requested by Computershare during the term
of this Deposit Agreement, provide to Computershare, in a reasonable time and at
the Client’s own cost, a legal opinion or legal opinions provided by legal
advisers reasonably acceptable to Computershare and addressed to Computershare
or in respect of which Computershare may rely in relation to securities laws,
tax laws and/or other Applicable Legislation, and dealing with such other
reasonable issues as may be requested by Computershare, in form and substance
satisfactory to Computershare, acting reasonably, in relation to the provision
of the Services, or shall reimburse Computershare’s properly incurred attorneys’
fees and costs in respect of reviewing such legal opinions. The scope of such
requested legal opinions shall be communicated to the Client in writing by
Computershare.

 

4.3 Computershare shall not be required to transfer Deposited Securities except
to (i) any replacement depositary appointed by the Client, (ii) any Holder
surrendering Depositary Receipts for cancellation or (iii) Cede & Co. (for
deposits into DTC), subject in either case to compliance with the terms of this
Deposit Agreement, and provided that no such transfer shall be made unless and
until any Transfer Restrictions (as defined herein) shall have lapsed or
otherwise will not be breached, and until all transfer requirements of
Computershare have been satisfied.

 

4.4 The Client warrants to Computershare that any stock transfer form
transferring Deposited Securities to the Custodian when duly executed, meeting
Computershare’s standard requirements, and delivered to the Custodian or lodged
with the Client’s transfer agent for registration will constitute legal, valid
and binding and enforceable dispositions and obligations of each respective
transferor in accordance with its terms and where relevant the articles of
association of the Client.

 

4.5 With the exception of those transactions involving the Depositary described
in this Deposit Agreement:

 

  (a) the Client shall give Computershare as much advance notice as reasonably
practicable of any corporate action or changes to its organizational structure
or capital structure during the term of this Deposit Agreement which relates to
or could have a material effect on the provision of the Services, including but
not limited to the declaration or payment of dividends, any merger,
reorganisation, rights issue, takeover or share exchange, in each case, which
relates to the Deposited Securities; and

 

  (b)

Computershare’s obligations to process any corporate action may, in its
discretion be subject to certain conditions, including but not limited to, the
receipt of legal opinions addressed to Computershare, or in respect of which
Computershare may rely, in forms satisfactory to Computershare, acting
reasonably, and, with respect to services to be provided by Computershare that
are not contemplated in this Deposit

 

- 6 -



--------------------------------------------------------------------------------

     

 

     

 

  Agreement, the agreement by the Client and Computershare as to the services to
be provided by Computershare in respect of the corporate action, the terms of
the provision of such services and the relevant fees, and dealing with such
other reasonable issues as may be requested by Computershare; and

 

  (c) Computershare shall not be required to convert cash dividends paid on
Deposited Securities into a currency other than the currency in which such
dividends are paid, unless otherwise mutually agreed by the Parties.

 

4.6 The Client represents and warrants to Computershare that as of the date of
this Deposit Agreement and at such other times as provided below:

 

  (a) for so long as Computershare acts as Depositary, the Depositary Receipts
shall not, in consequence of Computershare holding the Deposited Property or
issuing the Depositary Receipts or for any other reason, be subject to any
registration requirements under U.S. (Federal or State) securities laws;

 

  (b) each Deposited Security is:

 

  (i) (A) at the date of issue and/or delivery to the Custodian subject to
restrictions on transfer under applicable securities laws and may be subject to
restrictions on transfer under a lock-up agreement, and (B) at any such time as
the Holder may instruct Computershare to transfer the Deposited Security to
DTC’s nominee (Cede & Co.) on cancellation of the Depositary Receipts or, if
prior to the cancellation of the Depositary Receipts to any replacement
depositary, under its terms and conditions, and any contractual or other
provisions to which it is subject, freely transferable and, in particular (but
without limitation) is transferable to any such entity without restriction, free
from any equity, set-off or counter-claim between the Client and any Holder or
former Holder;

 

  (ii) at the date of deposit, duly authorized, validly issued and fully paid
and non-assessable, which for purposes of this Agreement shall mean that a
holder of such Deposited Security is not liable, solely because of their status
as a holder, for additional assessments or calls on the Deposited Security by
the Company or its creditors, and free of any pre-emptive or similar rights,
free and clear of any lien, encumbrance, security interest, charge, mortgage or
adverse claim, identical in all respects to each other Deposited Security of the
same class;

 

  (iii) at the date of deposit, the deposit of such Deposited Security is either
(x) duly registered under each of the Securities Act and the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) pursuant to effective registration
statements filed under each such Act, or (y) exempt from the registration
requirements of the Securities Act and the Exchange Act; and

 

  (iv) at the date of deposit, the deposit of such Deposited Security is, in
compliance with all applicable state securities laws, and all appropriate state
securities law filings with respect to such Deposited Security have been made or
a valid exemption from such filing requirements is applicable.

 

- 7 -



--------------------------------------------------------------------------------

     

 

     

 

 

  (c) each Depositary Receipt is at any such time as (i) any Holder may instruct
Computershare to transfer the Depositary Receipts, or (ii) the Client may
instruct Computershare to transfer the Deposited Property underlying the
Depositary Receipts to a replacement depositary nominated by the Client, under
its terms and conditions, and any contractual or other provisions to which it is
subject, freely transferable (except for restrictions under applicable
securities laws) and, in particular (but without limitation) is transferable to
any such entity without restriction, free from any equity, set-off or
counter-claim between the Client and any Holder or former Holder;

 

  (d) Computershare is and will be subject to no liabilities, duties or
obligations solely by virtue of, or in a material respect due to, holding the
Deposited Securities (or the Deposited Securities being held on its behalf) or
the transfer of the Deposited Securities pursuant to any Holder’s or the
Client’s instructions, save for those liabilities, duties and obligations
expressly owed to the Client and Holders pursuant to the provisions hereof or
under Applicable Legislation; and

 

  (e) that the issuance of the Deposited Securities and the Depositary Receipts
representing the Deposited Securities are not subject to the registration
requirements of the Securities Act.

The Company will immediately notify Computershare in the event any of the
representations or warranties in this Section 4.6 should become incorrect.

 

4.7 Without limitation to the generality of Section 4.2, on or prior to the date
of this Agreement, and from time to time thereafter in the event the Company or
any “affiliate” of the Company as defined in Rule 144 under the Securities Act
proposes to deposit any Company Securities under this Deposit Agreement, the
Client shall, at the Client’s own cost, provide a legal opinion or legal
opinions from legal advisers reasonably acceptable to Computershare, in form and
substance satisfactory to Computershare and addressed to Computershare or in
respect of which Computershare may rely, stating that that the issuance of
Company Securities to be deposited hereunder, the deposit of such Company
Securities with the Depositary and the issuance of the Depositary Receipts
representing such Company Securities do not require registration under the
Securities Act or are exempt from registration under the provisions of the
Securities Act, and dealing with such other reasonable issues as may be
requested by Computershare.

 

5. TAXES

 

5.1 The Parties consider that neither stamp duty reserve tax nor stamp duty
should apply under the Finance Act to the issue of the Depositary Receipts
insofar as such issuance forms part of an arrangement to issue or transfer
chargeable securities to a clearance service or depositary receipt system
pursuant to the Finance Act.

 

- 8 -



--------------------------------------------------------------------------------

     

 

     

 

 

5.2 The Client warrants to Computershare that:

 

  (a) prior to the date of this Deposit Agreement, Travers Smith LLP (the “Legal
Adviser”), on behalf of the Client has delivered a legal opinion to the Client
which opines that none (other than as specified in that opinion) of the
transactions contemplated by this Deposit Agreement will give rise to United
Kingdom stamp duty and/or stamp duty reserve tax whether payable by either the
Depositary or the Custodian, and that such opinion has not been amended or
revoked (the “Opinion”);

 

  (b) that the Legal Adviser has advised the Client that clearance applications
confirming that there is no potential liability for stamp duty and/or stamp duty
reserve tax in respect of any of the transactions contemplated by the Depositary
and or the Custodian under this Deposit Agreement are not required to be made to
HMRC; and

 

  (c) that in connection with any additional deposits of Company Securities made
after the date of this Deposit Agreement, prior to the effective date of such
deposit, the Client shall procure that the Legal Adviser, or such other legal
advisers as instructed by the Client, provide the legal opinion specified in
Section 5.2(a) hereof and advise the Client as specified in Section 5.2(b)
hereof.

 

5.3 The Client undertakes to Computershare to notify Computershare immediately
in writing in the event that any of the warranties set out in Section 5.2 is
incorrect or not being met. In the event that Section 5.2 is no longer correct,
Computershare reserves the right to immediately terminate this Deposit
Agreement.

 

5.4 In the event that any charge to stamp duty or stamp duty reserve tax arises
pursuant to the deposit of the Company Securities, the issuance of the
Depositary Receipts or any other transactions contemplated by this Deposit
Agreement or pursuant to any instruction given to Computershare, the Client
shall either furnish evidence of payment of stamp duty reserve tax or stamp duty
(in a form acceptable to Computershare) or ensure that Computershare is funded
in full with cleared funds no later than the fifth Business Day prior to the
date on which any stamp duty reserve tax or stamp duty liability, if any, is
payable to HMRC (the “Due Date”). Section 5.6 and Sections 6.2 to 6.4 apply to
this sub section and ‘Fees’ should be read to include the payment of stamp duty
reserve tax or stamp duty as described herein. In the absence of (i) evidence
satisfactory to Computershare of payment of such stamp duty and/or stamp duty
reserve tax in full by the Client or (ii) receipt of cleared funds from the
Client by the Due Date, Computershare reserves the right to take any action, or
omit to take any action, in each case, where such action or omission would
result in Computershare avoiding any liability for stamp duty reserve tax or
stamp duty. If Computershare is refunded or otherwise receives back any stamp
duty which was previously paid or funded on its behalf by the Client,
Computershare may use such amount to discharge any outstanding Liability and
refund the balance to the Client.

 

5.5

In addition to any rights and remedies to which Computershare is entitled under
Section 5.4, to the extent that Computershare (or its nominee) is accountable
for and/or primarily liable and is required to pay for stamp duty reserve tax
(or stamp duty) pursuant to the Finance Act (or otherwise under other UK
enactments or regulations), in respect of any chargeable securities transferred
or issued to, or appropriated by, Computershare, pursuant to this

 

- 9 -



--------------------------------------------------------------------------------

     

 

     

 

  Deposit Agreement, each Holder agrees that where such Holder is to issue,
transfer or procure the transfer to Computershare of Company Securities in
relation to which Computershare will issue Depositary Receipts, the Holder
shall, before such issue, transfer or appropriation, pay to Computershare in
cleared funds, or to HMRC on behalf of Computershare, an amount equal to the
stamp duty reserve tax (or stamp duty) for which Computershare is liable in
respect of such transfer, issue or appropriation, if any.

 

5.6 In addition to the foregoing, all fees and other sums payable by the Client
under this Deposit Agreement are exclusive of taxes and other governmental
charges (including but not limited to withholding, value-added, sales, business
or other similar taxes and charges (including Transaction Taxes, as defined
below), and interest and penalties thereon, collectively “Taxes”) and the Client
shall, in addition to any Fees, pay any Taxes due thereon so that the net amount
received by Computershare is not less than the amount which Computershare would
have received had no such Taxes been due, and shall promptly deliver to
Computershare all official receipts evidencing payment of such Taxes.

 

5.7 Notwithstanding anything to the contrary contained herein, the Client is
responsible for all taxes, levies, duties, and assessments levied on the
services provided under this Deposit Agreement (other than taxes relating to
Computershare’s personnel, and taxes based on Computershare’s net income or
gross revenues from the services provided hereunder) (collectively, “Transaction
Taxes”). Computershare shall be responsible for collecting and remitting
Transaction Taxes in all jurisdictions in which Computershare is registered to
collect such Transaction Taxes. Computershare shall invoice Client for such
Transaction Taxes that it is obligated to collect upon the furnishing of
services hereunder. Computershare shall timely remit to the appropriate
governmental authorities all such Transaction Taxes that Computershare collects
from Client. To the extent that Client provides Computershare with valid
exemption certificates, direct pay permits, or other documentation that exempts
Computershare from collecting Transaction Taxes from Client, invoices issued for
services provided after Computershare’s receipt of such certificates, permits,
or other documentation will not reflect exempted Transaction Taxes.
Computershare shall be solely responsible for the payment of all personal
property taxes, franchise taxes, corporate excise or privilege taxes, property
or license taxes, taxes relating to Computershare’s personnel, and taxes based
on Computershare’s net income or gross revenues relating to the services
provided hereunder.

 

6. FEES AND EXPENSES PAYABLE BY THE COMPANY

The Client shall pay to Computershare such fees and expense as the parties shall
mutually agree.

 

7. FORM, ISSUE AND TRANSFER OF DEPOSITARY RECEIPTS

 

7.1 The Depositary shall only issue and transfer Depositary Receipts as
contemplated by this Deposit Agreement. Each Holder hereby agrees that it shall
provide to the Depositary within a reasonable period prior to requesting the
Depositary to issue or transfer Depositary Receipts with the information that
the Depositary reasonably requires to allow the Depositary to comply with
applicable laws and regulations.

 

- 10 -



--------------------------------------------------------------------------------

     

 

     

 

 

7.2 Any transfer of Deposited Company Securities to any replacement depositary
nominated by the Company or to any Holder surrendering Depositary Receipts for
cancellation, shall be subject to any Transfer Restrictions.

 

7.3 Company Securities shall be deposited hereunder by the issuance or transfer
of such Company Securities to the Custodian on behalf of the Depositary. Upon
such deposit, subject to the provisions of this Deposit Agreement, the
Depositary shall issue to the person for whose account the deposit was made such
number of Depositary Receipts that represent the number of Company Securities so
deposited.

 

7.4 Depositary Receipts shall be issued on the terms and conditions set forth or
referred to in or prescribed pursuant to this Deposit Agreement as from time to
time amended.

 

7.5 The Depositary shall maintain, at an office which may, but need not be, the
Depositary’s registered office, a separate register in respect of the Depositary
Receipts for the registration, registration of transfer, combination and
split-up of Depositary Receipts, and facilities for the delivery and receipt of
Depositary Receipts. Each such register shall at reasonable times be open for
inspection by Holders for the purpose of communicating with Holders in the
interest of the business of the Company or a matter relating to this Deposit
Agreement. The Depositary may close any such register at any time or from time
to time when deemed expedient by it.

 

7.6 Title to a Depositary Receipt shall be evidenced by entry on the Depositary
Receipt Register. The Depositary, notwithstanding any notice to the contrary,
may treat the person in whose name a Depositary Receipt is registered on the
Depositary Receipt Register as the absolute owner thereof for all purposes and
neither the Depositary nor the Company will have any obligation or be subject to
any liability under this Deposit Agreement to any holder of a Depositary
Receipt, unless such holder is the Holder thereof.

 

7.7 Receipt by the Depositary of the following at the specified address of the
Depositary or as may be otherwise required by the Depositary from time to time:

 

  (a) an instruction from or on behalf of the Holder setting out the person(s)
to whom a specified number of Depositary Receipts will be transferred (the
“Recipient”) (in a form acceptable to the Depositary and including a Medallion
Signature Guarantee);

 

  (b) the relevant Certificate(s) accompanied by such additional evidence of the
entitlement of the Holder to the relevant Depositary Receipts as the Depositary
may reasonably require; and

 

- 11 -



--------------------------------------------------------------------------------

     

 

     

 

 

  (c) the payment of such fees, taxes, duties, charges and expenses as may be
required under this Deposit Agreement;

shall be deemed to constitute an irrevocable instruction to the Depositary to:

 

  (d) record the transfer of the relevant Depositary Receipts to the Recipient
in the Depositary Receipt Register in accordance with Section 7.5;

 

  (e) issue a Certificate in the name of the Recipient(s) in respect of the
transferred Depositary Receipts; and

 

  (f) update its records to record that the relevant Deposited Property is held
for the account of the Recipient (or require the Custodian to do so).

 

7.8 The Depositary shall be entitled to refuse to accept for transfer any
Depositary Receipts or suspend the registration of transfer of Depositary
Receipts if:

 

  (a) it reasonably believes that transfer would result in violation of
applicable law or regulation; or

 

  (b) in any other circumstance in which the Depositary reasonably considers
would be undesirable to it, including, but not limited to, its financial, legal,
regulatory and tax position.

 

7.9 The Depositary shall not be bound to enquire whether any transactions in
Depositary Receipts are in progress, or in the process of being transferred,
before deciding to suspend the registration of transfer of Depositary Receipts
in accordance with Section 7.8 and shall incur no liability to the Client, any
Holder or potential Holder or Recipient by reason of such suspension.

 

7.10 Depositary Receipts shall be transferable free from any equity, set-off or
counterclaim between the Depositary and the original or any intermediate Holder,
but subject to the Transfer Restrictions applicable thereto.

 

7.11 Neither the Company nor the Depositary shall arrange for Depositary
Receipts to be admitted to any stock exchange or quoted or permitted to be dealt
in or on any other market.

 

7.12

Depositary Receipts have not been registered under the Securities Act or any
other securities legislation of any jurisdiction and may not be offered, sold,
pledged, or otherwise distributed or transferred except pursuant to an effective
registration statement under the Securities Act or pursuant to an exemption from
registration under the Securities Act. The Depositary shall be under no
obligation to arrange for any registration or similar requirement under the
Securities Act or any other securities legislation or Applicable Legislation of
any jurisdiction. The Company shall provide to the Depositary in writing the
legend(s) to be affixed to the Depositary Receipts, which legends shall (i) be
in a form reasonably satisfactory to the

 

- 12 -



--------------------------------------------------------------------------------

     

 

     

 

  Depositary and (ii) contain the specific circumstances under which
the Depositary Receipts may be transferred. In the event that any Deposited
Company Securities contain a stock legend describing the conditions of any
Transfer Restrictions, the Company and the Depositary shall procure that the
Depositary Receipts representing such Deposited Property shall contain a stock
legend replicating the conditions of the relevant Transfer Restrictions. The
Depositary Receipts shall not be eligible for inclusion in any book-entry
settlement system, including, without limitation, DTC.

 

7.13 The Depositary shall not be bound by or compelled to recognize any express,
implied or constructive trust or other interest in respect of Deposited
Property, even if it has actual or constructive notice of the said trust or
interest. Except as otherwise expressly set forth in this Deposit Agreement, the
Depositary does not undertake any duty or obligation to any person (other than a
Holder) and accepts no liability to any such person.

 

7.14 Depositary Receipts may be cancelled by the Depositary pursuant to Sections
9 and 10 and, so far as the Depositary considers appropriate, in the
circumstances contemplated in Sections 11.2, 16.2, 17.13 and 17.16.

 

7.15 If a Certificate issued to a Holder is:

(a) damaged or defaced; or

(b) reported to be lost, stolen or destroyed,

that Holder is entitled to be issued with a replacement certificate by the
Depositary, provided the Depositary has no notice that such Certificate has been
acquired by a bona fide purchaser, if the Holder:

(x) returns the certificate which is to be replaced to the Depositary if it is
damaged or defaced; and

(y) in all cases, provides an open penalty surety bond meeting the Depositary’s
requirements.

 

7.16 As a condition to any offer, sale, pledge or other distribution,
disposition or transfer of any Depositary Receipts, the transferor of such
Depositary Receipts shall provide at the Depositary’s request a legal opinion of
U.S. counsel, in form and substance reasonably satisfactory to the Depositary,
to the effect that the Depositary Receipts may be offered and sold without
registration under the Securities Act pursuant to an applicable exemption from
the registration requirements thereof, and dealing with such other reasonable
issues as may be requested by the Depositary. Any transferee of the Depositary
Receipts will be deemed to become a party to and be bound by the provisions of
this Deposit Agreement.

 

- 13 -



--------------------------------------------------------------------------------

     

 

     

 

 

8. DEPOSITED PROPERTY; REPRESENTATIONS AND WARRANTIES

 

8.1 Each person depositing Company Securities and to whom Depositary Receipts
are to be issued pursuant to this Deposit Agreement and each Holder shall be
bound and required to give such warranties and certifications to the Depositary
as the Depositary may reasonably require. Each person depositing Company
Securities and to whom Depositary Receipts are to be issued pursuant to this
Deposit Agreement and each Holder shall be taken to warrant that Company
Securities which are transferred or issued to the Custodian with respect to
which Depositary Receipts are to be issued or are so issued are duly authorized,
validly issued, fully paid up, non-assessable, which shall have the meaning set
forth in Section 4.6(b)(ii), above, and legally obtained by the person
depositing such Company Securities and the person to whom Depositary Receipts
are to be issued, all pre-emptive and comparable rights, if any, with respect to
such Company Securities have been validly waived or exercised, such person is
duly authorized to deposit such Company Securities under this Deposit Agreement,
such Company Securities are being transferred or, as the case may be, issued
free and clear of all liens, charges, encumbrances, security interests, adverse
claims or other third party interests, that such transfers or, as the case may
be, such issues of Company Securities to the Custodian are not in contravention
of the Articles of Association of the Company or of any contractual obligation
binding on such person or the person making the transfer or of any applicable
law or regulation or order binding on or affecting such person or the person
making the transfer, and to the extent such person is an “affiliate” of the
Company as such term is defined in Rule 144 under the Securities Act, that at
the time of any transfer, sale or other disposition of the Depositary Receipts
representing such Company Securities (i) the Company Securities will be duly
registered pursuant to an effective registration statement under the Securities
Act or (ii) all of the provisions of Rule 144 under the Securities Act which
enable the Company Securities to be freely sold (in the form of Depositary
Receipts) will be fully complied with and, in either case, all of the Depositary
Receipts representing such Company Securities will not be “restricted
securities” as defined in Rule 144 upon the sale thereof, and such person, and
the person making such transfer shall indemnify the Depositary on demand by way
of continuing indemnity from and against any Losses which it may suffer or incur
by reason of any breach of any such representation and/or warranty. The
Depositary shall be entitled to refuse to accept Company Securities for deposit
hereunder (i) whenever it is notified in writing by the Company that the Company
has restricted the transfer thereof to comply with ownership restrictions under
applicable law; (ii) if it reasonably believes that any relevant transfer is
invalid or ineffective to pass title in Company Securities under any applicable
law or regulation; (iii) if the Depositary is notified by or on behalf of the
Company that such deposit or the issue of Depositary Receipts pursuant to this
Deposit Agreement would or might result in the contravention of any applicable
law; or (iv) if such action is deemed necessary or advisable by the Depositary
at any time or from time to time because of any requirement of any applicable
law or of any government or governmental authority, body or agency or any
regulatory authority, or under any provision of this Deposit Agreement or for
any other reason.

 

8.2 In acting hereunder the Depositary shall have only those duties, obligations
and responsibilities expressly undertaken by it in this Deposit Agreement and
does not assume any relationship of trust for or with the Holders or any other
person.

 

8.3

Subject to the Depositary’s receipt of any legal opinions requested in
accordance with Section 4.2 of this Deposit Agreement and such other
arrangements and agreements as the Depositary may require, the Depositary shall
use reasonable endeavours to pass on, or

 

- 14 -



--------------------------------------------------------------------------------

     

 

     

 

  exercise on behalf of, and shall instruct the Custodian to use its reasonable
endeavours to pass on to, or exercise on behalf of, the relevant Holder(s) all
rights and entitlements which it or the Custodian receives in respect of
Deposited Securities in accordance with this Deposit Agreement, subject to the
following:

 

  (a) Any such rights or entitlements to cash distributions will, to the extent
permissible and practicable, be distributed to Holders on an averaged or other
practicable basis, subject to appropriate adjustments for taxes withheld and
deduction of the Depositary’s and/or its agents’ fees and expenses. Any cash
distributions will be distributed to Holders in the currency in which such
distributions are paid. Any such rights or entitlements to information, to make
choices and elections, and to attend and vote at meetings of shareholders shall,
subject to the other provisions of this Deposit Agreement, be passed on to the
relevant Holder(s) upon being received by the Custodian in the form in which
they are received by the Custodian together with such amendments and such
additional documentation as are received by the Custodian and such additional
documentation as the Depositary may deem necessary to effect such passing on.

 

  (b) Any such rights or entitlements to scrip dividends, to bonus issues or
arising from capital reorganizations shall be passed on to the relevant
Holder(s):

 

  (i) by means of the consolidation, sub-division, cancellation and/or issue of
Depositary Receipts to reflect the consolidation, sub-division and/or
cancellation of the underlying Deposited Securities or the issue of additional
Depositary Receipts to the relevant Holder(s) to reflect the issue of additional
Company Securities to the Custodian; and

 

  (ii) in either case promptly following such consolidation, sub-division and/or
cancellation or issue of such Company Securities as the case may be.

 

  (c) If arrangements are made which allow a Holder to take up any rights in
Company Securities requiring further payment from a Holder, such Holder must, if
it wishes the Depositary to exercise such rights on its behalf, provide the
Depositary with cleared funds before the relevant payment date or such other due
date that the Depositary may notify the Holders in respect of such rights.

 

  (d) The Depositary will not exercise choices, elections or voting rights or
otherwise exercise discretion in connection with any distributions or corporate
actions in the absence of express instructions from the relevant Holder.

 

  (e) Unless the Depositary notifies the Holder otherwise, any instructions to
vote (together with any funds required to be paid in carrying out any such
action) must reach the Depositary (in writing) at least five Business Days
before the meeting in question or as otherwise advised to the Holder by the
Depositary in writing.

 

  (f) The Depositary may in such circumstances as it considers appropriate,
including without limitation in connection with the operation of arrangements
for enabling Holders of Depositary Receipts to exercise or direct the exercise
of voting rights attaching to Company Securities, and/or to receive information
from or relating to the Company provide to the Company or any agent of the
Company details of the identity of the Holder and the number or amount of
Depositary Receipts held by such Holder on any relevant date.

 

- 15 -



--------------------------------------------------------------------------------

     

 

     

 

 

  (g) The Depositary shall re-allocate any Company Securities or distributions
which are allocated to the Custodian and which arise automatically out of any
right or entitlement to Deposited Securities to Holders pro-rata to the
Deposited Securities held for their respective accounts provided that the
Depositary shall not be required to account for any fractions of shares or
fractions of one cent arising from such re-allocation.

 

  (h) Any other rights or entitlements shall be passed on to Holders in such
manner and by such means as the Depositary shall in its absolute discretion
determine.

Notwithstanding the foregoing, to the extent that the Depositary determines in
its discretion that it is not practicable to pass on any distribution to the
Holders or any Holder, the Depositary may (i) sell any securities or other
property received in connection with such distribution and pass on the net
proceeds of such sales to the Holders or (ii) make such distribution as it so
deems practicable, including the distribution of securities or property (or
appropriate documents evidencing the right to receive foreign currency,
securities or property) or the retention thereof as Deposited Securities with
respect to such Holders’ Depositary Receipts (without liability for interest
thereon or the investment thereof).

 

8.4 The Depositary will not be bound to take notice of, nor to see to the
carrying out of, any trust, mortgage, charge, pledge or claim in favor of any
other person in the Deposited Property. A receipt from a Holder (or from a
Holder’s personal representatives or nominated transferee in accordance with
Section 9) for Depositary Receipts will free the Depositary from responsibility
to any such other person in respect of any such interest. The Depositary may
ignore any notice it receives of the right, title, interest or claim of any
other person to an interest in the Deposited Property, except where the interest
is conferred by operation of law.

 

8.5 If any governmental or administrative authorisation, consent, registration
or permit or any report to any governmental or administrative authority is
required in order for the Depositary to receive Company Securities to be
deposited hereunder and/or for Depositary Receipts representing the same to be
issued pursuant to this Deposit Agreement, or in order for Company Securities or
other securities or property to be distributed or to be subscribed or acquired
in accordance with the provisions prescribed in or pursuant to this Deposit
Agreement, subject to the prior consent of the Depositary (which may in its
absolute discretion be withheld) the prospective Holder shall apply at its own
cost for such authorisation, consent, registration, or permit or file such
report within the time required. The Depositary may apply conditions to the
provision of its consent. The Depositary shall not be bound to issue or transfer
Depositary Receipts or distribute, subscribe or acquire Company Securities or
other property with respect to which such authorisation, consent, registration,
permit or such report shall not have been obtained or filed, as the case may be,
and shall have no duties to obtain any such authorisation, consent, registration
or permit or to file any such report except in circumstances where the same may
only be obtained or filed by the Depositary and only without unreasonable burden
or expense.

 

- 16 -



--------------------------------------------------------------------------------

     

 

     

 

 

9. WITHDRAWAL OF DEPOSITED PROPERTY

 

9.1 The Holder may request withdrawal of, and the Depositary shall thereupon
relinquish, the Deposited Property attributable to any Depositary Receipts upon
receipt of the relevant Certificate(s) by the Depositary at the specified
address of the Depositary or as otherwise agreed and any such additional
evidence of the entitlement of the Holder to the relevant Depositary Receipts as
the Depositary may reasonably require, accompanied by:

 

  (a) a duly executed order with a Medallion Signature Guarantee (in a form
approved by the Depositary) requesting the Depositary to cause the Deposited
Property being withdrawn to be delivered to the specified address of the
Custodian, or (at the request, risk and expense of the Holder and only if
permitted by applicable law from time to time) at the specified office of the
Depositary or to the person(s) designated in such order or as otherwise agreed;
and

 

  (b) the payment of such fees, taxes, duties, charges and expenses as may be
required under this Deposit Agreement.

 

9.2 Upon the production of such documentation and the making of such payments in
accordance with Section 9.1, the Depositary will direct the Custodian, to
deliver at the specified office of the Depositary, or to the order in writing of
the person(s) designated in the accompanying order:

 

  (a) evidence of a transfer in respect of the relevant Deposited Property by
the Custodian, and accompanied by such instruments of transfer in blank or to
the person or persons specified in the order for withdrawal and such other
documents, if any, as are required by law for the transfer thereof and as
appropriate, evidence of the cancellation of the relevant Depositary Receipts;
and

 

  (b) all other property forming part of the relevant Deposited Property
attributable to Depositary Receipts, accompanied, if required by applicable law,
by one or more duly executed endorsements or instruments of transfer in respect
thereof,

provided that the Depositary (at the request, risk and expense of any Holder so
surrendering a Depositary Receipts):

 

  (y) will direct the Custodian to deliver the certificates for, or other
instruments of title to, the relevant Deposited Securities and any documents
relevant thereto and any other documents referred to in Section 9.2(a) (together
with any other property forming part of the Deposited Property which may be held
by the Custodian and is attributable to Depositary Receipts); and/or

 

  (z) will deliver any other property forming part of the Deposited Property
which may be held by the Depositary and attributable to such Depositary Receipts
(accompanied by such instruments of transfer in blank or to the person(s)
specified in such order and such other documents, if any, as are required by the
law for the transfer thereto),

in each case to the specified office of the Depositary or to such other person
as designated by the surrendering Holder in the relevant order.

 

- 17 -



--------------------------------------------------------------------------------

     

 

     

 

 

9.3 In respect of such transfer of Deposited Property:

 

  (a) the Depositary shall be entitled to deliver to the transferee (the
“Transferee”), in lieu of the relevant Deposited Securities to which he is
entitled, any securities into which such Deposited Securities have been
converted, sub-divided or consolidated, any securities which are substituted by
the Company for such Deposited Securities or any proceeds and/or securities
received or issued in lieu of such Deposited Securities as a result of any
corporate event or transaction of or affecting the Company; and

 

  (b) without prejudice to the generality of Section 9.3(a), where the
Depositary has at the direction of the Holder assented Deposited Securities to a
third party pursuant to a tender offer, exchange offer or other transaction, the
Depositary shall deliver to the Transferee in question the proceeds and/or
securities received in respect of the assented Deposited Securities underlying
the Depositary Receipts being withdrawn, in lieu of such Deposited Securities;

in each case as soon as practicable following receipt if the same have not been
received by the effective date of the Transfer.

 

9.4 Notwithstanding any other provisions of this Section 9, the Depositary shall
not be required to make arrangements for the transfer of Company Securities
during any period when the Share Register or the Depositary Receipt Register is
closed.

 

9.5 The Depositary may refuse to transfer Deposited Property generally, or in
one or more jurisdictions, if such refusal is deemed necessary or desirable by
the Depositary, in good faith, at any time or from time to time, unless (and
subject to the other terms of this Deposit Agreement) the Depositary is
satisfied that (i) it is sufficiently indemnified for any liabilities and Losses
arising out of or in connection with such transfer; and (ii) the transferee is
the Holder of the relevant Depositary Receipts, the Company, any subsidiary or
affiliate of the Company or any replacement depositary or clearance service (or
a third party transferee that takes delivery through such a replacement
depositary or clearance service (in each case provided that the Depositary shall
cease to be the Depositary of the relevant Deposited Property)). The Depositary
shall not be liable to a Holder or a Transferee if any Deposited Property is not
or cannot be delivered to or to the order of a Transferee.

 

9.6 The Holders shall be liable for any costs (which shall include, but shall
not be limited to, notary fees) incurred in carrying out a transfer of
Depositary Receipts and each Holder agrees to indemnify the Depositary for any
such costs incurred and the Depositary shall not be obliged to effect any
transfer unless it has been provided in cleared funds for such costs to its
reasonable satisfaction.

 

9.7 The Depositary shall only be obliged to deliver Company Securities or other
Deposited Property to the extent Company Securities or such other Deposited
Property are then held by the Custodian or the Depositary or by their respective
agents under this Deposit Agreement.

 

- 18 -



--------------------------------------------------------------------------------

     

 

     

 

 

9.8 Notwithstanding the withdrawal of Deposited Securities under this Section 9,
income distributions attributable thereto shall be governed by Section 8.

 

9.9 Any person requesting cancellation of Depositary Receipts may be required by
the Depositary to furnish it with (i) a legal opinion by U.S. legal advisers
reasonably acceptable to Computershare to the effect that such Depositary
Receipts and the Company Securities represented thereby may be offered and sold
without registration under the Securities Act pursuant to an applicable
exemption from the registration requirements thereof, and dealing with such
other reasonable issues as may be requested by Computershare and (ii) such
proof, certificates and representations and warranties as to matters of fact,
including, without limitation, as to such person’s identity and with such
further documents and information as the Depositary may deem reasonably
necessary, appropriate or otherwise desirable for the administration or
implementation of this Deposit Agreement in accordance with applicable laws and
regulations. The Depositary may withhold delivery of the Deposited Property
until such items are so furnished.

 

9.10 All Certificates surrendered to the Depositary shall be cancelled by the
Depositary. The Depositary is authorized to destroy Certificates so cancelled in
accordance with its customary practices or applicable law.

 

10. COMPULSORY WITHDRAWAL

 

10.1 If it shall come to the notice of the Depositary, or if the Depositary
shall have reason to believe, that any Depositary Receipts:

 

  (a) are owned directly or beneficially by any person in circumstances which,
in the reasonable opinion of the Depositary, might result in the Depositary or
the Custodian suffering any losses (including tax losses) or pecuniary, fiscal
or material regulatory disadvantage or any other material burden or disadvantage
which it might not otherwise have suffered;

 

  (b) are owned directly or beneficially by, or otherwise for the benefit of,
any person in breach of any law or requirement of any jurisdiction or
governmental authority or so as to result in ownership of any Company Securities
exceeding any limit under, or otherwise infringing, the Articles of Association
of or law applicable to the Company or the terms of issue of Company Securities;

 

  (c) are owned directly or beneficially by, or otherwise for the benefit of,
any person who fails to furnish to the Depositary such proof certificates and
representations and warranties as to matters of fact, including, without
limitation, as to his identity, as the Depositary may reasonably require for the
administration or implementation of this Deposit Agreement in accordance with
applicable laws and regulations;

 

  (d) are held by a Holder who has failed to duly and punctually perform any
obligation to the Depositary or a Custodian imposed upon him by virtue of this
Deposit Agreement or any other agreement or instrument to which such Holder is a
party or by which such Holder is bound with respect to Depositary Receipts; or

 

- 19 -



--------------------------------------------------------------------------------

     

 

     

 

 

  (e) are held on behalf of a Holder or Holders representing Company Securities
of such value as to require the Depositary or Custodian, under applicable law,
to make a mandatory offer for other Company Securities,

then the Holder shall be deemed, at the election of the Depositary to have
requested the cancellation of his Depositary Receipts(s) and the withdrawal of
the Deposited Securities represented by his Depositary Receipts(s).

 

10.2 If any regulatory authority refuses to approve the holding by the
Depositary or the Custodian of Company Securities at or above a certain level,
and requires the Depositary or Custodian to divest itself of some or all of
Company Securities held by it, then:

 

  (a) the Depositary will consult with the Company as to what action it proposes
to take; and

 

  (b) a Holder or Holders (as appropriate) will be deemed to have requested the
cancellation of their Depositary Receipts and the withdrawal of Company
Securities represented by those Depositary Receipts in excess of that level.

In deciding what action to take the Depositary will start from the presumption
that all Holders should have their Depositary Receipts cancelled proportionally,
but this presumption may be departed from in any particular case if, in the
Depositary’s view, the circumstances make it appropriate to do so.

 

10.3 On the Holder being deemed at the election of the Depositary, to have
requested the withdrawal of the Deposited Securities represented by his
Depositary Receipts pursuant to Section 10.2, the Depositary shall make such
arrangements to the extent practicable and permitted by applicable law and
regulation for the delivery of the Deposited Property represented by the
Holder’s Depositary Receipts to the Holder as the Depositary shall think fit.
Without limitation, the Depositary may:

 

  (a) arrange for such Depositary Receipts to be cancelled and for the Deposited
Property represented thereby to be transferred to such Holder; or

 

  (b) if transfer to the Holder in accordance with (a) above is not reasonably
practicable following consultation with the Holder (where practicable), in its
absolute discretion, liquidate all or part of the Deposited Property and deliver
the net proceeds in respect thereof to the Holder.

 

10.4 The Depositary shall be entitled to deduct such fees, costs, duties, taxes
and charges as may be applicable in accordance with the provisions of this
Deposit Agreement from the Deposited Property or from the net proceeds thereof
before delivering the same to the Holder after reasonable notice to the Holder
of its intent to do so such the Holder may pay such amounts instead. If any
governmental, regulatory or court consent needs to be obtained prior to the
delivery of the Deposited Property or the net proceeds thereof to the Holder,
the Depositary shall make such arrangements with respect to the Deposited
Property or the net proceeds thereof as it shall see fit.

 

- 20 -



--------------------------------------------------------------------------------

     

 

     

 

 

11 FEES AND EXPENSES PAYABLE BY HOLDERS

 

11.1 The Depositary shall be entitled to charge Holders in respect of the
provision of its services under this Deposit Agreement the fees and expenses
notified from time to time.

 

11.2 if any fees, taxes, duties or charges shall become payable by or on behalf
of the Custodian or the Depositary with respect to any Depositary Receipts or
any Deposited Securities represented by the Depositary Receipts, including
without limitation the issuance, holding, or transfer thereof, or any
distribution on any of the foregoing, without prejudice of the terms of this
Deposit Agreement such fees, taxes, duties or charges shall be paid by the
Holder thereof to the Depositary. The Depositary may refuse to effect any
registration of Depositary Receipts or any withdrawal of the underlying
Deposited Securities until such payment is made. The Depositary may also deduct
from any distributions on or in respect of Deposited Securities, or may sell by
public or private sale for the account of the Holder thereof all or any part of
such Deposited Securities (after attempting by reasonable means to notify the
Holder hereof prior to such sale), and may apply such deduction or the proceeds
of any such sale in payment of such tax or other governmental charge. The Holder
shall remain liable for any deficiency. Upon any such sale, the Depositary
shall, if appropriate, reduce the number of Depositary Receipts evidenced by any
Certificate held by such Holder to reflect any such sale and shall distribute
the net proceeds of any such sale or the balance of any such property after
deduction of such tax or other governmental charge to the Holder.

 

12. VALIDITY OF DOCUMENTS

THE CLIENT AND EACH HOLDER ACKNOWLEDGES AND AGREES THAT COMPUTERSHARE SHALL NOT
BE REQUIRED TO VERIFY THE VALIDITY OF ANY DOCUMENT OR THE EXECUTION OF ANY
DOCUMENT PRESENTED TO IT PURSUANT TO THIS DEPOSIT AGREEMENT (WHETHER BY
COMPARISON OF SIGNATURES OR SEALS OR BY REQUIRING CERTIFICATION OR OTHERWISE)
AND COMPUTERSHARE SHALL NOT BE LIABLE TO THE CLIENT OR TO ANY HOLDER BY REASON
OF HAVING ACCEPTED AS VALID ANY DOCUMENTS OF ANY KIND WHICH ARE FORGED, NOT
AUTHENTIC OR ARE UNTRUE SAVE TO THE EXTENT (IF AT ALL) (i) THAT IT WAS GROSSLY
NEGLIGENT OF COMPUTERSHARE TO HAVE ACCEPTED IT BECAUSE THE DEFECT WAS MANIFEST
ON THE FACE OF THE DOCUMENT.

 

13. INSTRUCTIONS

 

13.1 The Client and each Holder acknowledge and agree that Computershare shall
be entitled without further verification to execute or otherwise act upon
instructions or information or purported instructions or information received
from a Holder (or any person acting on such Holder’s behalf) notwithstanding
that it may afterwards be discovered that any such instruction or information or
purported instruction or information:

 

  (a) was not genuine or was not correct;

 

  (b) was not sent with the authority of any person on whose behalf it was
expressed to have been sent;

 

  (c) was not initiated by the relevant person entitled to give it; or

 

  (d) was in any other way not given in compliance with the requirements of
Applicable Legislation,

 

- 21 -



--------------------------------------------------------------------------------

     

 

     

 

the Client and each Holder acknowledge and agree that Computershare will not be
required to take any further steps to verify the validity of any instruction
received from or on behalf of a Holder and shall not be responsible to the
Client, to any Holder or any third party for any Liability suffered or incurred
by the Client, any Holder or such third party as a result of any act or omission
or failure of Computershare in acting upon instructions or information or
purported instructions or information received by a Holder (or any person acting
on such Holder’s behalf), except to the extent (if at all) that it was grossly
negligent of Computershare to have accepted, executed or acted upon such
instruction or information.

 

13.2 The Client acknowledges and agrees that Computershare shall not be liable
for any action or inaction by it in reliance upon the advice of or information
from legal counsel, accountants, any person presenting Company Securities for
deposit, the Client, any Holder, or any other person believed by it to be
competent to give such advice or information.

 

13.3 Holders shall give instructions to the Depositary in the manner described
in this Deposit Agreement, and the Depositary will not be required to
specifically acknowledge such instructions.

 

14. INTELLECTUAL PROPERTY RIGHTS

 

14.1 Subject to Section 14.2, Computershare shall retain ownership of all
Intellectual Property Rights in and relating to all methods, formulae,
techniques, processes, systems, materials, programs and documentation devised,
designed or prepared by or on behalf of Computershare for the purpose of or in
connection with its provision of Services and all other Intellectual Property
Rights created by or on behalf of Computershare in connection with this Deposit
Agreement.

 

14.2 The Client shall retain its Intellectual Property Rights in all data,
documentation and other materials provided by it to Computershare in connection
with this Deposit Agreement.

 

15. INDEMNIFICATION BY THE COMPANY

 

15.1 Client shall indemnify and hold Computershare and its officers, directors,
employees, agents and affiliates harmless from and against, and none of them
shall be responsible for, any and all Losses arising out of or attributable to,
without limitation:

 

  (a) the performance by Computershare, the Custodian or any of their respective
officers, directors, employees, agents and affiliates of any obligations under,
or any omission by any of them to act in connection with, this Deposit Agreement
or this appointment, including the reasonable costs and expenses of defending
itself against any Loss or enforcing this Deposit Agreement, except for any
liability of Computershare as set forth in Section 17.1 below;

 

- 22 -



--------------------------------------------------------------------------------

     

 

     

 

 

  (b) any liability of Computershare to pay stamp duty reserve tax or stamp duty
(including any interest and/or penalties thereon) resulting from or arising in
respect of or otherwise in connection with the issue by Computershare of a
depositary receipt for chargeable securities in the share capital of the Client
or the transfer of securities in the share capital of the Client to
Computershare or its nominee including without limitation resulting from or
arising in respect of or otherwise in connection with any transactions entered
into by the Client following such issue under, or in connection with, this
Deposit Agreement;

 

  (c) any liability of Computershare to pay stamp duty reserve tax or stamp duty
(including interest and/or penalties thereon) resulting from or in respect of or
otherwise in connection with the transfer by Computershare of the chargeable
securities in the share capital of the Client to a clearance service under, or
in connection with, this Deposit Agreement;

 

  (d) any other fees, taxes, duties or charges (not being stamp duty or stamp
duty reserve tax as covered by (b) and (c) above and other than tax on its
fees),including without limitation any Transaction Taxes, incurred by
Computershare resulting from or arising in respect of or otherwise in connection
with Computershare acting as depositary in respect of the shares in the Client
under, or in connection with, this Deposit Agreement including any interest
and/or penalties on any of the foregoing;

 

  (e) any liability of Computershare in connection with acting on any forged,
fabricated or other inaccurate, invalid or unauthorized documents or
instructions (including instructions given (or purportedly given) by or on
behalf of the Client) received by it in connection with the performance of
Computershare’s obligations under this Deposit Agreement, save to the extent (if
at all) that (i) it was grossly negligent of Computershare to have accepted it
because the defect was manifest on the face of the document or instruction;

 

  (f) any Loss arising out of or attributable to acts performed or omitted by
the Company or any of its officers, directors, employees, agents and affiliates
in connection with this Deposit Agreement;

 

  (g) any liability or expense which may arise out of any misstatement or
alleged misstatement or omission or alleged omission in any registration
statement, proxy statement, prospectus (or placement memorandum), preliminary
prospectus (or preliminary placement memorandum) or other offering document
relating to the offer or sale of Depositary Receipts, except to the extent any
such liability or expense arises out of (i) information relating to the
Depositary or its agents (other than the Company), as applicable, furnished in
writing by the Depositary and not changed or altered by the Company expressly
for use in any of the foregoing documents or (ii) if such information is
provided, the failure to state a material fact necessary to make the information
provided not misleading;

 

  (h) all costs and expenses incurred by Computershare as a result of the
Client’s breach of Section 15.4; and

 

  (i) all costs and expenses reasonably incurred or paid by Computershare in
connection with any matter for which a claim may be made by Computershare under
this section.

 

- 23 -



--------------------------------------------------------------------------------

     

 

     

 

 

15.2 Amounts which are required to be paid by the Client to Computershare:

 

  (a) in respect of Section 15.1(b) and (c), shall be paid in cleared funds on
or before the date which is the later of (i) five Business Days after demand is
made by Computershare and (ii) the fifth Business Day prior to the date on which
the tax in question is payable to HMRC; or

 

  (b) in respect of Section 15.1 (a) and Sections 15.1 (d) to (i) (inclusive),
shall be paid on demand save that where a good faith dispute arises in relation
to the amount due, the amount in dispute need not be paid until resolution of
such dispute.

 

15.3 The Client hereby agrees that:

 

  (a) it shall procure, to the extent within its control, that neither the
Client nor any relevant member of the Client’s group holding the Depositary
Receipts will under any circumstance make any claim, bring any action or
commence any legal proceedings against Computershare under, or in connection
with, this Deposit Agreement if or to the extent that any such claim, action or
proceedings could not be brought subject to the limitations set forth in
Sections 9.1 and 9.5 of this Deposit Agreement;

 

  (b) any other relevant member of the Client’s group who is a beneficiary under
the terms of this Deposit Agreement will specifically agree with Computershare
in writing to be bound by this Section 15 as if it were the Client.

 

  (c) it shall not under any circumstance make any claim, bring any action or
commence any legal proceedings against Computershare under this Deposit
Agreement if or to the extent that any such claim, action or proceedings could
not be brought under Sections 15.4 or 17.1 hereof .

 

15.4 Notwithstanding anything herein to the contrary, Computershare shall on no
account be liable to the Client in respect of any claim under this Deposit
Agreement, unless written notice of the claim has been given to Computershare by
or on behalf of the Client (as the case may be) on or before the date which is
twelve months after the date on which the Client became aware of the specific
act, fact, circumstance or event which gave rise to the claim, or if earlier,
the date on which it ought reasonably (having regard to all the circumstances)
to have become so aware. The Client acknowledges and agrees that Computershare
will be materially prejudiced by any failure by the Client to provide notice on
a timely basis in accordance with this Section 15.4.

 

15.5 If any action or claim is brought against any party entitled to
indemnification hereunder (the “Indemnified Party”) in respect of which such
Indemnified Party seeks an indemnity from the Client under this Section 15 or
from any Holder or Holders pursuant to Section 16 (the Client or such Holder(s)
being, as applicable, the “Indemnifying Party”) under the provisions of this
Deposit Agreement, the Indemnified Party shall, as soon as reasonably
practicable, notify the Indemnifying Party in writing of such action or claim
(provided that the failure to make such notification shall not affect such
Indemnified Party’s rights to indemnification except to the extent the
Indemnifying Party is materially prejudiced by such failure) and the
Indemnifying Party shall be entitled to assume the defense of such action or
claim. All costs, charges, reasonable fees and expenses in respect of such
action or claim (whether or not the Indemnifying Party assumes control of the
defense) shall be borne by the Indemnifying Party and, to the extent incurred by
the Indemnified Party, shall be reimbursed by the Indemnifying Party to the
Indemnified Party on demand.

 

- 24 -



--------------------------------------------------------------------------------

     

 

     

 

 

15.6 If, in a case where the Client is due to pay an amount to Computershare
under any indemnity in this Deposit Agreement in respect of any Loss,
Computershare is unable to obtain a deduction for tax purposes for the amount of
the Loss but is liable to tax on the amount due from the Client, the amount so
due shall be increased to such sum as after payment of tax will leave
Computershare with the amount originally payable under the relevant provision of
this Deposit Agreement.

 

15.7 The obligations set forth in this Section 15 shall survive the termination
of this Deposit Agreement and the succession or substitution of any indemnified
person.

 

16. INDEMNIFICATION BY HOLDERS

 

16.1 Without limiting the rights of the Depositary and the Custodian, and each
of their respective agents, directors, officers, employees and affiliates to
indemnification from the Client, each Holder shall be required to accept
liability for and shall be bound to indemnify the Depositary and the Custodian
and their respective agents, directors, officers, employees and affiliates and
hold each of them harmless from and against, and shall reimburse each of them
for, any and all Losses (other than tax on their fees), arising from or incurred
in connection with, or arising from any act performed in accordance with or for
the purposes of or otherwise related to, this Deposit Agreement insofar as they
relate to Deposited Property held for the account of, or Depositary Receipts
held by, that Holder, including, without limitation, payment of applicable stamp
duty reserve tax (or stamp duty) in accordance with this Deposit Agreement,
except for Losses caused by or resulting from (i) any wilful misconduct or gross
negligence of the Depositary or (ii) the Custodian’s fraud or wilful misconduct
in the provision of custodial services to the Depositary.

 

16.2 The Depositary shall be entitled to make such deductions from the Deposited
Property or any income, distribution or capital arising therefrom or to sell all
or any of the Deposited Property and make such deductions from the proceeds of
sale thereof as may be required to discharge the obligations of the Holder(s)
under this Section 16.

 

16.3 The obligations of each Holder under this Section 16 shall survive any
termination of this Agreement in whole or in part and any resignation or
replacement of the Depositary and any Custodian.

 

16.4 Should any amount paid or payable under this Deposit Agreement by a Holder
be itself subject to tax in the hands of the recipient (other than on fees
payable to the recipient) or be required by law to be paid under any deduction
or withholding, the relevant Holder(s) will be required to pay such sums as will
after any such tax, deduction or withholding leave the recipient with the same
amount as it would have received if no such tax had been payable and no
deduction or withholding had been made and such payments and adjustments shall
be made as may be necessary to give effect to this Section 16.4.

 

- 25 -



--------------------------------------------------------------------------------

     

 

     

 

 

17. LIMITATION OF LIABILITY

 

17.1 Computershare shall only be liable for, and Client shall not be responsible
to indemnify Computershare for, any Losses determined by a court of competent
jurisdiction to be a result of Computershare’s gross negligence, or wilful
misconduct; provided that the maximum aggregate liability of Computershare under
this Deposit Agreement to the Client and to all Holders, in the aggregate, will
be limited to the amounts paid hereunder by Client to Computershare as fees and
charges, but not including reimbursable expenses, during the twelve months
immediately preceding the event, act or omission for which recovery from
Computershare is being sought.

 

17.2 Notwithstanding any other provision of this Deposit Agreement or the
Depositary Receipts to the contrary, neither the Depositary, the Custodian, nor
any of their respective agents shall be liable for any incidental, indirect,
special, punitive or consequential damages (including, without limitation, legal
fees and expenses) of any nature whatsoever, including but not limited to, loss
of anticipated lost profits, whether or not foreseeable, even if apprised of the
possibility of such damages.

 

17.3 The Depositary shall not incur any liability to any Holder or to any other
person for any Losses suffered or incurred by such Holder or other person
arising out of or in connection with the performance or non-performance of the
Depositary’s obligations or duties arising under any provisions of this Deposit
Agreement, or otherwise, except to the extent that such Losses directly result
from its the Depositary’s gross negligence or wilful misconduct, in which case
the maximum liability of the Depositary to all Holders, when combined with the
maximum liability of the Depositary to the Client, shall not exceed the amounts
paid hereunder by Client to Computershare as fees and charges, but not including
reimbursable expenses, during the twelve months immediately preceding the event,
act or omission for which recovery from Computershare is being sought. Except to
the extent expressly provided in the preceding sentence, (i) the Holders release
the Depositary from any and all liability in connection with or arising out of
this Deposit Agreement or the transactions contemplated hereby and (ii) the
Holders agree that they will not under any circumstance make any claim, bring
any action or commence any legal proceedings against the Depositary under, or in
connection with, this Deposit Agreement. The Depositary shall not incur any
liability as a result of any act or omission to act on the part of any Custodian
unless the Custodian has committed fraud or wilful misconduct in the provision
of custodian services to the Depositary.

 

17.4 Subject to the provisions of this Deposit Agreement, the Depositary and its
agents shall not incur any liability to the Company, any Holder or to any other
person if, by reason of:

 

  (a) any provision of any present or future law, rule, regulation, fiat, order
or decree of the United States, the United Kingdom or any other country or
jurisdiction or of any governmental or regulatory authority or any securities
exchange or market or automated quotation system, or by reason of the
interpretation thereof;

 

- 26 -



--------------------------------------------------------------------------------

     

 

     

 

 

  (b) the Articles of Association of the Company of the provisions of or
governing the Company Securities;

 

  (c) any act or omission of the Company in contravention of this Deposit
Agreement;

 

  (d) any computer failure or breakdown outside the direct and immediate control
of the Depositary; or

 

  (e) any act of God, war, terrorism, nationalization, expropriation, currency
restrictions, work stoppage, strike, lockout, riot, civil unrest, revolutions,
rebellions, explosions, epidemics, governmental regulations, communication line
failures, power failure, earthquake or other disaster or any circumstance beyond
the direct and immediate control of the Depositary,

the performance by the Depositary or any other person of any act or thing which
is required or permitted or contemplated to be done or performed by or pursuant
to this Deposit Agreement shall be prevented or delayed, or would cause any of
them to be subject to any civil or criminal penalty, or would be required to be
effected in some manner or to an extent which is different in any respect from
that provided for or contemplated by this Deposit Agreement.

 

17.5 If and to the extent that by virtue of laws of any jurisdiction outside the
State of New York, or the application or operation of those laws in any
particular event or circumstance, or by virtue of the provisions of the Articles
of Association of the Company or the application or operation of those
provisions in any particular event or circumstance, the Depositary or the
Custodian does not acquire unconditional and absolute title or right to any
Deposited Property, or acquires a title or right to any Deposited Property which
is in any manner encumbered or defective or liable to be displaced or avoided,
or where as a result of an event or circumstance beyond the Depositary’s
reasonable control the Deposited Property is reduced or depleted or the
Depositary does not hold sufficient Company Securities to cover Depositary
Receipts in issue, neither the Depositary nor the Custodian shall be in any way
liable to the Company or to any Holder or any other person by reason thereof;
but in any such case the Depositary shall be entitled to take or cause to be
taken such action as shall in its opinion be reasonable or appropriate,
including without limitation the cancellation without compensation of Depositary
Receipts of any Holder(s) determined by the Depositary whether or not such
Holder(s) are in any way responsible for the relevant event or circumstance; and
each Holder agrees that, by acquiring and holding Depositary Receipts
representing Company Securities by means of the arrangements contemplated by
this Deposit Agreement, such Holder accepts the risk that by virtue of such laws
or terms and conditions, or the application or operation thereof or any such
event or circumstance the interest in any relevant Deposited Property may not be
entire, complete and unimpeachable.

 

17.6 If the Depositary becomes entitled to take or cause to be taken action in
accordance with Section 17.5 above, it will in its sole discretion consider
whether it may directly or indirectly transfer or make available to any Holder
adversely affected, in whole or in part, the benefit of any rights, claims or
other assets which may be available to the Depositary and which pertain to the
matter(s) giving rise to the relevant event or circumstance.

 

- 27 -



--------------------------------------------------------------------------------

     

 

     

 

 

17.7 The Depositary may rely on, and shall not be liable for any Loss suffered
by any Holder or any other person by reason of its having accepted (or the
Custodian or the Company or its agents having accepted) as valid and having
relied upon any written notice, request, direction, transfer, certificate for
Company Securities (or other securities), electronic communication or any other
document or any translation thereof or communication reasonably believed by it
in good faith to be genuine notwithstanding that the same shall have been forged
or shall not be genuine or accurate or shall not have been duly authorized or
delivered.

 

17.8 The Depositary may act, or take no action, on the advice or opinion of, or
in reliance upon, any advice, opinion, certificate or information obtained from,
the Company or any reputable lawyer, valuer, accountant, banker, broker,
information provider, settlement system operator, registrar or other expert
whether obtained by the Company, the Depositary or otherwise, or any person
presenting Company Securities for deposit, any Holder, or any other person,
believed by the Depositary to be competent to give such advice, opinion,
certificate or information, and shall not except where any such person is a
member of the same group of companies as the Depositary be responsible or liable
to any Holder or any other person for any Losses occasioned by so acting or
refraining from acting or relying on information from persons depositing Company
Securities or otherwise entitled to the issue of Depositary Receipts. Any such
advice, opinion, certificate or information may be sent or obtained by letter,
telex, facsimile transmission, e-mail, or other electronic communication and the
Depositary shall not be liable for acting on any such advice, opinion,
certificate or information notwithstanding that the same shall have been forged
or shall not be genuine or accurate.

 

17.9 The Depositary may call for and shall be permitted to accept as sufficient
evidence of any fact or matter or the expediency of any transaction or thing a
certificate, letter or other written communication, purporting to be signed on
behalf of the Company by a director of the Company or by a person duly
authorized in writing by a director of the Company or such other certificate
from any such person as is specified in Section 17.8 above which the Depositary
considers appropriate and the Depositary shall not be bound in any such case to
call for further evidence or be responsible to any Holder or any other person
for any Loss or Liability that may be occasioned by the Depositary acting on
such certificate.

 

17.10 The Depositary shall not be required or obliged to monitor, supervise or
enforce the observance and performance by the Company of any of its obligations,
including, without limitation, those arising under or in connection with
applicable law, or any contract or instrument to which the Company is a party or
by which it or any of its assets is bound. The Depositary makes no
representation or recommendation to any person regarding the financial condition
of the Company or the advisability of acquiring Depositary Receipts or Company
Securities or other property or as to the type or character or suitability
thereof and takes no responsibility for the operations of the Company or the
effect thereof on the value of the relevant Company Securities or Depositary
Receipts or any rights derived therefrom.

 

- 28 -



--------------------------------------------------------------------------------

     

 

     

 

 

17.11 The Depositary and the Custodian may engage or be interested in any
financial or other business transactions with the Company or any other member of
any group of which the Company is a member or in relation to the Deposited
Property (including, without prejudice to the generality of the foregoing, the
conversion of any part of the Deposited Property from one currency to another),
may at any time hold or be interested in Depositary Receipts for their own
account, (other than for the purpose of investing in the Company for their own
account as principal) and shall be entitled to charge and be paid all usual
fees, commissions and other charges for business transacted and acts done by
them otherwise than in the capacity of Depositary or Custodian (as the case may
be) in relation to matters arising under this Deposit Agreement (including,
without prejudice to the generality of the foregoing, charges on the conversion
of any part of the Deposited Property from one currency to another and on any
sales of property) without accounting to the Holders or any other person for any
profit arising therefrom.

 

17.12 The Depositary shall use commercially reasonable efforts to effect any
sale of securities or other property or transferable right and any conversion of
currency as is referred to or contemplated by this Deposit Agreement in
accordance with its normal practices and procedures and subject to the terms of
this Deposit Agreement but shall have no liability with respect to the terms of
such sale or conversion or if the effecting of such sale or conversion shall not
be reasonably practicable.

 

17.13 The Depositary shall have no responsibility whatsoever to any Holder or
any other person as regards any deficiency which might arise because the
Depositary is subject to or accountable for any tax in respect of any or any
part of the Deposited Property or any income, distribution or capital or other
payment arising therefrom or any proceeds of sale thereof. The Depositary shall
be entitled to make such deductions from the Deposited Property or any income,
distribution or capital arising therefrom or to sell all or any of the Deposited
Property and make such deductions from the proceeds of sale thereof as may be
required by applicable law in order to comply with its obligations to account
for any tax Liability in respect thereof.

 

17.14 Without prejudice to any other powers which the Depositary may have
hereunder, the Depositary shall be entitled to enter into any agreement with or
give any undertakings required by law to any relevant taxation authority
concerning the taxation status of the transactions effected pursuant to this
Deposit Agreement and to do all such things as may be reasonably required under
the terms of any such agreement or undertakings.

 

17.15 Notwithstanding anything else contained in this Deposit Agreement, the
Depositary may refrain from doing anything which could or might, in its
reasonable opinion, be contrary to any law of any jurisdiction or any of the
rules or any regulation or requirement of any regulatory authority or other body
which is binding upon it, or which would or might otherwise in its reasonable
opinion render it liable to any person and the Depositary may do anything which
is, in its opinion, necessary to comply with any such law, regulation or
requirement or which is in its opinion necessary to avoid any such liability.

 

17.16 No provision of this Deposit Agreement shall require the Depositary to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties or in the exercise of any of its rights or
powers hereunder. If, notwithstanding this provision, the Depositary reasonably
does so, it shall be entitled to make such deductions from the Deposited
Property or any income, distribution or capital arising therefrom or to sell all
or any of the Deposited Property and make such deductions from the proceeds of
sale thereof as may be required to account for any loss, expenditure or
liability suffered by the Depositary in respect thereof.

 

- 29 -



--------------------------------------------------------------------------------

     

 

     

 

 

17.17 All communications, notices, certificates, documents of title and
remittances to be delivered by or sent to or from Holders or their agents will
be delivered to or sent to or from them at their own risk.

 

17.18 The Depositary shall not be liable to a Holder in respect of any of its
obligations under this Deposit Agreement if it is unable to fulfill those
obligations by reason of any prohibition imposed upon the Depositary or the
Holder by applicable law, or any other matter beyond the Depositary’s reasonable
control.

 

17.19

The Depositary and its agents shall incur no liability (a) by reason of any
exercise or failure to exercise any discretion given it in this Deposit
Agreement; (b) for the acts or omissions made by, or the insolvency of, any
securities depository, clearing agency or settlement system; (c) in connection
with or arising from, the insolvency of any Custodian that is not an affiliate
of the Depositary; (d) for the price received in connection with any sale of
securities, the timing thereof, or any delay in action or omission to act, or
for any error or delay in action, omission to act, default or negligence on the
part of the party retained in connection with any such sale or proposed sale.
The Depositary shall be under no obligation to inform Holders or any other
holders of an interest in any Depositary Receipts about the requirements of U.S.
law, rules or regulations or any changes therein or thereto. The Depositary and
its agents will not be responsible for any failure to carry out any instructions
to vote any of the Deposited Securities, for the manner in which any such vote
is cast or for the effect of any such vote. The Depositary may rely upon
instructions from the Company or its counsel in respect of any approval or
license required for any currency conversion, transfer or distribution.
Notwithstanding anything to the contrary set forth in this Deposit Agreement,
the Depositary and its agents may fully respond to any and all demands or
requests for information maintained by or on its behalf in connection with this
Deposit Agreement, any Holder or Holders, any Depositary Receipt or Depositary
Receipts or otherwise related hereto or thereto to the extent such information
is requested or required by or pursuant to any lawful authority, including
without limitation laws, rules, regulations, administrative or judicial process,
banking, securities or other regulators. The Depositary shall not incur any
liability for any tax consequences that may be incurred by Holders on account of
their ownership of the Depositary Receipts. The Depositary shall not incur any
liability for the content of any information submitted to it by or on behalf of
the Company for distribution to the Holders or for any inaccuracy of any
translation thereof, for any investment risk associated with acquiring an
interest in the Deposited Securities, for the validity or worth of the Deposited
Securities, for the credit-worthiness of any third party, for allowing any
rights to lapse upon the terms of this Deposit Agreement, or for the failure or
timeliness of any notice from the Company. The Depositary shall not be liable
for any acts or omissions made by a successor depositary whether in connection
with a previous act or omission of the Depositary or in connection with any
matter arising wholly after the removal or resignation of the Depositary.
Neither the Depositary nor any of its agents shall be liable to the Company,
Holders or

 

- 30 -



--------------------------------------------------------------------------------

     

 

     

 

  beneficial owners of interests in Depositary Receipts for any indirect,
special, punitive or consequential damages (including, without limitation, legal
fees and expenses) or lost profits, in each case of any form incurred by any
person or entity, whether or not foreseeable and regardless of the type of
action in which such a claim may be brought.

 

17.20 The Depositary shall not be required hereunder to comply with the laws or
regulations of any country other than the U.S. or any political subdivision
thereof. The Depositary may consult with foreign counsel, at the Company’s
expense, to resolve any foreign law issues that may arise as a result of the
Company or any other party being subject to the laws or regulations of any
foreign jurisdiction.

 

18. CUSTODIAN; AGENTS OF THE DEPOSITARY

 

18.1 The Depositary shall appoint the Custodian for the purpose of providing the
Custody Services on the Commencement Date. The Custodian shall be subject at all
times and in all respects to the direction of the Depositary and shall be
responsible solely to it. The Depositary reserves the right to replace or remove
the Custodian and to appoint additional custodians.

 

18.2 All funds received by Depositary hereunder on behalf of Holders or the
Client may be held by one or more agents of the Depositary (which agents may be
affiliates of the Depositary), in such manner and in such bank accounts as
Computershare may determine. Depositary, Custodian and their respective agents
shall have no responsibility or liability for any diminution of the funds that
may result from any deposit or investment made by Computershare or its agent(s)
in accordance with this paragraph, including any losses resulting from a default
by any bank, financial institution or other third party. Computershare or its
agent(s) may from time to time receive interest, dividends or other earnings in
connection with such deposits or investments. Neither Computershare, the
Custodian nor any other agent of Computershare shall be obligated to pay such
interest, dividends or earnings to Company, any Holder or any other party.

 

18.3 The Depositary may perform its obligations under this Deposit Agreement
through any agent appointed by it and shall only be responsible for the
performance of such agents to the extent the Depositary did not act in good
faith in the appointment thereof.

 

19. RESIGNATION OF THE DEPOSITARY

 

19.1 The Depositary may resign as Depositary:

 

  (a) by giving at least 30 days’ prior notice in writing to that effect to the
Holders; or

 

  (b) on the termination of this Deposit Agreement.

 

19.2 The resignation of the Depositary shall take effect on the date specified
in such notice if notice has been given in accordance with Section 19.1(a) or on
the effective date of the termination of this Deposit Agreement.

 

- 31 -



--------------------------------------------------------------------------------

     

 

     

 

In the event of a resignation pursuant to sub-paragraph (a) of Section 19.1, the
Depositary undertakes to use its commercially reasonable efforts to procure the
appointment of a successor depositary with effect from the date specified in
such notice as soon as reasonably practicable following the giving of notice of
resignation. Upon any such appointment and acceptance, notice thereof shall be
given by or for the Depositary to the Holders as soon as reasonably practicable.

 

19.3 Upon the resignation of the Depositary (referred to as the “Retiring
Depositary”) and against payment of all sums due to the Retiring Depositary
under this Deposit Agreement, the Depositary shall deliver to its successor as
depositary, if any (the “Successor”), sufficient information and records to
enable the Successor efficiently to perform its obligations under this Deposit
Agreement and shall transfer to the Successor or to a custodian all Deposited
Property held by the Retiring Depositary hereunder. Upon the date when such
resignation takes effect, any Custodian appointed by the Retiring Depositary
shall be instructed by the Retiring Depositary to transfer to the Successor or
to a custodian appointed by the Successor the Deposited Property held by it
pursuant to this Deposit Agreement.

 

20. TERMINATION

 

20.1 Notwithstanding the provisions of Section 2.3, this Deposit Agreement may
be terminated:

 

  (a) by either the Client or Computershare by notice in writing to the other
party and to all Holders if, in respect of Computershare, the Client, and in
respect of the Client, Computershare:

 

  (i) shall be in material breach of any term of this Deposit Agreement and
shall not have remedied such breach (if capable of being remedied) within 30
days of receiving notice of such breach and a request for such remedy;

 

  (ii) goes into insolvency or liquidation (not being a members’ voluntary
winding up) or administration or a receiver is appointed over any part of its
undertaking or assets provided that any arrangement, appointment or order in
relation to such insolvency or liquidation, administration or receivership is
not stayed, revoked, withdrawn or rescinded (as the case may be), within the
period of 30 days, immediately following the first day of such insolvency or
liquidation; or

 

  (iii) shall cease to have the appropriate authorizations, which permit it
lawfully to perform its obligations envisaged by this Deposit Agreement at any
time.

 

  (b) by Computershare (i) at any time in which it ceases to act as transfer
agent for the Company Securities or (ii) if the Client undertakes a corporate
action relating to or affecting the share capital of the Client and relating to
the Deposited Securities as referred to in Section 4.5(b) of this Deposit
Agreement and provides notice of the corporate action to Computershare in
accordance with Section 4.5(b) of this Deposit Agreement and Computershare
considers that (x) such corporate action will, or is likely to, materially
adversely affect its legal, tax or regulatory position or (y) one or more of the
conditions set by Computershare pursuant to said Section 4.5(b) has not been
met.

 

- 32 -



--------------------------------------------------------------------------------

     

 

     

 

 

20.2 In addition, Computershare may terminate this Deposit Agreement:

 

  (a) by giving 30 days’ prior notice to that effect to the Company and Holders;
or

 

  (b) at any time if there shall be no Depositary Receipts outstanding.

 

20.3 Any termination of this Deposit Agreement shall be without prejudice to any
other rights or remedies a party may be entitled to under this Deposit Agreement
or at law and shall not affect any accrued rights or liabilities of any of the
Parties nor the coming into or continuance in force of any provision which is
expressly or by implication intended to come into or continue in force on or
after such termination. Upon any resignation by Computershare other than
pursuant to Section 20.1, Computershare shall, at the Client’s expense and where
practicable, provide reasonable cooperation and assistance in transferring the
deposited property to an alternative depositary to act as a successor
depositary, if so requested by the Client.

 

20.4 The provisions of Sections 5.4 through 5.7, 6, 11, 14, 15, 16, 17, 18, 20,
21, 23, 25 and 37 shall survive any termination of this Deposit Agreement.

 

21. CONSEQUENCES OF TERMINATION

 

21.1 Upon the termination of this Deposit Agreement if any amount is payable by
the Client to Computershare, the Client shall pay such amount in accordance with
the terms of this Deposit Agreement.

 

21.2 If any Depositary Receipts remain outstanding after the date of termination
of this Deposit Agreement or of the Depositary Receipts or any series thereof,
the Depositary shall as soon as reasonably practicable:

 

  (a) deliver the Deposited Property then held by it under this Deposit
Agreement in respect of the Depositary Receipts (or the applicable series of
Depositary Receipts) to the respective Holder, subject to such Holder’s
surrender of its Depositary Receipts for cancellation and compliance with the
requirements of this Deposit Agreement; or at its discretion

 

  (b) after ninety (90) days from the date of termination of this Deposit
Agreement, if delivery to the Holder in accordance with (a) above is not
reasonably practicable sell all or part of the Deposited Property; and

 

  (c) after the date of termination, the Depositary shall not register transfers
of the relevant Depositary Receipts, pass on dividends or distributions or take
any other action in respect of such Deposited Property, except that it shall,
hold the net proceeds of any such sale, after deducting any sums then due to the
Depositary, together with any other cash then held by it under this Deposit
Agreement, without liability for interest, for the pro rata benefit of Holders
who have not theretofore surrendered their Depositary Receipts. After any sale
in accordance with this Section 21.2, the Depositary shall be discharged from
all obligations under this Deposit Agreement and the Depositary Receipts, except
its obligation to account to the Holders for such net proceeds and other cash
comprising the Deposited Property without interest. For the avoidance of doubt,
any obligations of a Holder to make payments to the Depositary shall survive any
termination of this Deposit Agreement or the Depositary Receipts.

 

- 33 -



--------------------------------------------------------------------------------

     

 

     

 

 

21.3 Upon the later of (i) the termination of this Deposit Agreement or (ii) the
date of the resignation of Computershare as depositary pursuant to Section 19,
Computershare shall, at the cost of the Client, deliver to the Client (or as it
may reasonably direct), all documents, papers and other records relating to the
Depositary Receipt Register in its possession which are the property of the
Client but, for the avoidance of doubt, Computershare shall be entitled to
retain copies for the purposes of compliance with applicable regulatory
reporting requirements and internal recordkeeping procedures.

 

21.4 Subject to Section 21.5, should this Deposit Agreement be terminated for
any reason where the Client has nominated any replacement depositary to hold the
Deposited Securities, Computershare shall, on the request of the Client, resign
in favor of such replacement depositary in accordance with the terms of this
Deposit Agreement within 21 days’ of the termination of this Deposit Agreement.

 

21.5 Other than arising from Computershare’s gross negligence, or wilful
misconduct, the Client shall, within 30 days’ of termination or resignation, pay
to Computershare, Computershare’s reasonable costs and expenses, including but
not limited to legal fees, incurred as a result of any action taken by
Computershare under Section 21.1 or 21.4, or as a consequence of such action.

 

22 AMENDMENT

 

22.1 All and any of the provisions of this Deposit Agreement (other than this
Section) may at any time and from time to time be amended or supplemented by the
Depositary in any respect which it may deem necessary or desirable, subject to
the prior written consent of the Client (which shall not be unreasonably
withheld or delayed).

 

22.2 Notice of any amendment or supplement that does not in the reasonable
opinion of the Depositary materially affect the interests of the Holders of
Depositary Receipts shall become effective on enactment. Notice of any amendment
or supplement that in the reasonable opinion of the Depositary materially
affects the interests of the Holders of Depositary Receipts concerned, shall be
given by or for the Depositary to the Holders 14 days’ prior to the amendment or
supplement taking effect. Every Holder of Depositary Receipts at the time any
such amendment or supplement so becomes effective shall be deemed, by continuing
to hold such Depositary Receipts, to consent and agree to such amendment or
supplement and to be bound by this Deposit Agreement as amended or supplemented
thereby. Notwithstanding the foregoing, in circumstances where such an amendment
or supplement is required for compliance with any applicable statute, law, rule
or regulation, the Depositary may amend or supplement this Deposit Agreement as
necessary to ensure compliance with such laws, rules or regulations. Such
amendment or supplement to this Deposit Agreement in such circumstances shall
not require the consent of the Client and may become effective before a notice
of such amendment or supplement is given to Holders or within any other period
of time as required for compliance, provided that notice shall be given by or
for the Depositary to the Client and the Holders as soon as practicable after
the Depositary is made aware that such amendment or supplement is required.

 

- 34 -



--------------------------------------------------------------------------------

     

 

     

 

 

22.3 The Depositary shall not be obliged to have regard to the consequences for
the Holders of any proposed amendment or supplement to this Deposit Agreement or
the exercise of any power conferred on the Depositary by this Deposit Agreement
except to the extent expressly provided in this Deposit Agreement.

 

23 FURTHER ACKNOWLEDGMENTS

 

23.1 The Holders shall be required and be bound to acknowledge and agree with
the Depositary that:

 

  (a) the Depositary to shall not be obligated to carry out any act or duty
which it is not expressly required to carry out under the terms of this Deposit
Agreement;

 

  (b) the Depositary and the Custodian rely on the Company and (to the extent
the Company has appointed one) the Share Registrar to supply information
relating to cash distributions, corporate actions, forthcoming meetings of the
holders of those securities and other matters having a bearing on the rights of
persons holding Depositary Receipts representing Company Securities and,
accordingly, the content of the information made available to Holders and the
time at which such information is available will reflect the content of and
timing of the supply of information to the Depositary, the Custodian or its
nominee, for which no responsibility is accepted;

 

  (c) the Holder shall not cause or endeavor to cause the Depositary, the
Custodian or its nominee to make or assert any right or claim whatsoever against
the Company or its officers;

 

  (d) the Depositary and the Custodian may, directly or through one or more
agents, hold Holders’ money entitlements in bank accounts, pursuant to
Section 18.2 above, on a pooled basis pending distribution and the relevant bank
may be entitled to combine funds held in a bank account with any other account
of the Depositary or the Custodian or their respective agents;

 

  (e) neither the Depositary nor the Custodian is responsible for the acts or
omissions of any person who provides banking and related services in connection
with the Deposited Securities, and the Holder further acknowledges and agrees
that any such person is responsible only to any or both of the Depositary and
the Custodian and undertakes to take no action to recover damages, compensation
or payment or remedy of any other nature from any such person;

 

  (f)

the Depositary, Custodian or any affiliated companies or associates of each may
act as agent for, provide banking, investment advisory, investment management
and other services to, and generally engage in any kind of business with, others
(including without limitation issuers of securities, money market instruments or
other property purchased for and on behalf of the Depositary) to the same extent
as if the Depositary and/or Custodian were not a party to these arrangements.
Nothing in this Deposit Agreement shall be deemed to restrict the right of the
Depositary,

 

- 35 -



--------------------------------------------------------------------------------

     

 

     

 

  the Custodian or the affiliated companies or associates of each to perform
such services for any other person or entity; the performance of such services
for others and the receipt of any fee, commission, spread or other compensation
in relation to such service, business or activity will not be deemed to violate
the terms of this Deposit Agreement or give rise to any duty or obligation not
specifically undertaken by the Depositary or Custodian under this Deposit
Agreement;

 

  (g) the Depositary shall not be under any duty to bring legal proceedings
against the Company on behalf of a Holder, and shall have no obligation to
appear in, prosecute or defend any other action, suit or other proceeding in
respect of any Deposited Securities or the Depositary Receipts; and if the
Depositary agrees to so act, it shall do so only if fully indemnified by the
Holder; and

 

  (h) nothing in this Deposit Agreement shall require the Depositary to act in
contravention of applicable law and regulation.

 

24 DISCLOSURE OF OWNERSHIP

 

24.1 The Depositary may from time to time require from any Holder or former or
prospective Holder:

 

  (a) information as to the capacity in which such Holder owns or owned
Depositary Receipts and regarding the identity of any other persons then or
previously interested in such Depositary Receipts and the nature of such
interests; and

 

  (b) evidence or declaration of nationality or residence of the legal or
beneficial owner(s) of Depositary Receipts registered or to be registered in its
name and such information as is required for the transfer of the relevant
Company Securities to the Holder,

and such other information as may be reasonably necessary or desirable for the
purposes of this Deposit Agreement or any other agreement or arrangement. Each
Holder agrees to provide any such information requested by the Company or the
Depositary and consents to the disclosure of such information by the Depositary
or Custodian to the extent the Depositary or Custodian considers it necessary to
comply with their respective legal or regulatory obligations.

 

24.2 To the extent that provisions of or governing any Company Securities, the
Articles of Association of the Company or applicable law may require the
disclosure to the Company of, or limitations in relation to, beneficial or other
ownership of Company Securities or other securities, the Holders of Depositary
Receipts shall comply with the Company’s instructions in respect of such
disclosure or limitation, as may be forwarded to them from time to time. Holders
shall comply with all such disclosure requirements of the Company from time to
time and hereby authorize the Depositary to make any such required disclosures
although the Depositary is not under any obligation to make any such required
disclosures on behalf of the Holders.

 

- 36 -



--------------------------------------------------------------------------------

     

 

     

 

 

24.3 The Depositary and the Custodian may disclose information concerning the
Holders, the Company, Company Securities and (if different) the Deposited
Property, to its affiliated companies and associates and to sub-custodians and
other third party providers of services as may be necessary in connection with
its performance of the arrangements described in this Deposit Agreement
(including, without limitation, the respective lawyers and accountants for the
Depositary and the Custodian).

 

24.4 Nothing in this Deposit Agreement shall require the Depositary or the
Custodian to disclose sensitive information to a Holder, and neither the
Depositary nor the Custodian shall be liable to any Holder in respect of Losses
incurred in connection with any failure to disclose sensitive information. For
the purpose of this Section, sensitive information shall mean any information:

 

  (A) that the Depositary or the Custodian receives from the Company (or any
person acting on the Company’s behalf) under any obligation of confidence; or

 

  (B) the disclosure of which in the Depositary’s or the Custodian’s reasonable
opinion might amount to a breach of law or regulation or the rules of any market
on which Company Securities are listed or traded.

 

25. AGREEMENT NOT EXCLUSIVE

 

25.1 Computershare may act as depositary, custodian or registrar for any other
party on such terms as it sees fit and shall not be under any duty to disclose
to the Client any matter of which it may become aware in the performance of such
duties or of which it may become aware in any capacity other than in providing
the Services under this Deposit Agreement.

 

25.2 Nothing in this Deposit Agreement shall prevent Computershare (or any
associated company) from acquiring, holding or dealing with any shares issued by
the Client for its own account or that of any other person.

 

26. NOTICES

Any notice or communication by Computershare or Client to the other pursuant to
this Deposit Agreement is duly given if in writing and delivered in person or
sent by overnight delivery service or first class mail, postage prepaid, or by
e-mail or other electronic communication (such contact details to be agreed by
the party to be notified) when received in a legible form, to the other’s
address:

If to Client:

Gates Industrial Corporation plc

1551 Wewatta Street

Denver, Colorado 80202

Attn: General Counsel

 

- 37 -



--------------------------------------------------------------------------------

     

 

     

 

If to Computershare:

Computershare Trust Company, N.A.

250 Royall Street     

Canton, MA 02021    

Attn: General Counsel

If to a Holder:

At the address set out in the Depositary Receipt Register.

Any alteration in the details of a party entitled to receive notice hereunder
shall, to have effect, be notified to the other parties in accordance with this
Section.

 

27. COPIES OF DEPOSIT AGREEMENT

A Holder shall be entitled to one copy of this Deposit Agreement upon payment of
a reasonable copying charge upon written request made to the Depositary.

 

28 FORCE MAJEURE

 

28.1 Neither the Depositary nor the Client shall be responsible for delays or
failure to perform any of its obligations under the terms of this Deposit
Agreement resulting from acts beyond the reasonable control of such party. Such
acts shall include, but not be limited to, acts of God, terrorism,
nationalization, expropriation, currency restrictions, work stoppage, strikes,
lockout, riots, acts of war, civil unrest, revolutions, rebellions, explosions,
epidemics, governmental regulations, communication line failures, power failure,
earthquakes or other disasters, or any failure or breakdown of any computer
facilities, in each case, where such acts are beyond the reasonable control of
such party.

 

29. ASSIGNMENT

 

29.1 Computershare may not assign this Deposit Agreement or any rights, benefits
or, subject to the Depositary’s rights to appoint agents hereunder, obligations
under the terms of this Deposit Agreement to other than an affiliate of the
Depositary without the prior written consent of the Client.

 

29.2 The Client may not assign this Deposit Agreement or any rights, benefits or
obligations under the terms of this Deposit Agreement without the prior written
consent of Computershare.

 

30. NO PARTNERSHIP

Nothing contained in this Deposit Agreement shall constitute or be deemed to
constitute a partnership between Computershare and any other party, and
Computershare shall not be, or construed to be, the agent of any other party for
any purpose or to have any authority to bind or incur any liability on behalf of
any other party, save as otherwise expressly provided in this Deposit Agreement.

 

- 38 -



--------------------------------------------------------------------------------

     

 

     

 

 

31. NO WAIVER

The waiver by any party of a breach or default of any of the provisions of this
Deposit Agreement by any other party shall not be construed as a waiver of any
succeeding breach of the same or other provisions nor shall any delay or
omission on the part of any party to avail itself of any right, power or
privilege that it has or may have under this Deposit Agreement operate as a
waiver of any breach or default by any other party.

 

32. INVALIDITY AND SEVERABILITY

If any provision of this Deposit Agreement or any part of any such provision is
held to be invalid, unlawful or unenforceable, such provision or part (as the
case may be) shall be ineffective only to the extent of such invalidity,
unlawfulness or unenforceability and shall not prejudice or affect the remainder
of such provision or any other provision of this Deposit Agreement.

 

33. VARIATION

Variation to, or modification, amendment or abrogation of this Deposit Agreement
shall not be of any effect unless it is in writing and signed by the Parties.

 

34. ENTIRE AGREEMENT

This Deposit Agreement constitutes the whole and only agreement between the
Parties relating to the Services and save to the extent repeated in this Deposit
Agreement, and the other agreements and documents referred to in this Deposit
Agreement, supersedes and extinguishes any prior drafts, agreements,
undertakings, representations, warranties and arrangements of any nature
whatsoever and all other terms, conditions, indemnities and warranties, whether
express or implied, statutory or otherwise, and all representations (save in
respect of fraudulent misrepresentations) whether made orally or in writing are
excluded.

 

35. NO THIRD PARTY BENEFICIARIES

THIS DEPOSIT AGREEMENT IS FOR THE EXCLUSIVE BENEFIT OF COMPUTERSHARE, THE
CLIENT, THE HOLDERS, AND THEIR RESPECTIVE SUCCESSORS HEREUNDER, AND SHALL NOT
GIVE ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM WHATSOEVER TO ANY OTHER
PERSON.

 

36. AUTHORITY

The Client hereby acknowledges and agrees that, for the purposes of the
performance of its obligations under this Deposit Agreement, Computershare shall
be entitled to accept and rely upon, and the Client shall be bound by, any
written instructions given by any person whom Computershare reasonably believes
is acting on behalf of or is otherwise authorized by, the Client and by any
instructions delivered electronically (including but not limited to e-mail)
which it is reasonable for Computershare to believe has come from such a person.
This section shall not be construed as requiring Computershare to take any
action on an oral instruction, which it determines (in its absolute discretion),
should be given in writing.

 

- 39 -



--------------------------------------------------------------------------------

     

 

     

 

 

37. GOVERNING LAW; JURISDICTION

 

37.1 This Deposit Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to principles of
conflicts of law. The Parties and all Holders irrevocably (a) submit to the
non-exclusive jurisdiction of any New York State court sitting in New York City
or the U.S. District Court for the Southern District of New York in any legal
suit, action or proceeding arising out of or relating to this Deposit Agreement,
(b) waive, to the fullest extent they may effectively do so, any defense based
on inconvenient forum, improper venue or lack of jurisdiction to the maintenance
of any such legal suit, action or proceeding, and (c) waive all right to trial
by jury in any legal suit, action, proceeding or counterclaim arising out of
this Deposit Agreement or the transactions contemplated hereby. The Parties
hereto also irrevocably agree that any legal suit, action or proceeding arising
out of or based upon this Deposit Agreement or the transactions contemplated
hereby, may only be instituted in a New York State court sitting in New York
County or the U.S. District Court for the Southern District of New York.
Notwithstanding the foregoing, any judgment may be enforced in any competent
court in the United Kingdom or the United States.

 

37.2 For the benefit of the Depositary, each Holder irrevocably agrees by
holding a Depositary Receipt or an interest therein, that any legal suit, action
or proceeding against or involving Computershare, arising out of or based upon
this Deposit Agreement or the transactions contemplated hereby, may only be
instituted in a New York State court sitting in New York County or the U.S.
District Court for the Southern District of New York, and by holding a
Depositary Receipt or an interest therein each irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the exclusive jurisdiction of such courts
in any such suit, action or proceeding. As a condition to commencing any such
legal suit, action or proceeding, a Holder may be required to post a bond in a
form and amount reasonably acceptable to Computershare to secure the payment of
any and all costs and expenses, including legal fees and expenses, that may be
incurred by or awarded to Computershare.

 

37.3 The submission to the jurisdiction of the courts referred to in
Section 37.2 shall not (and shall not be construed so as to) limit the rights of
the Depositary to take Proceedings against any Holder in any other court of
competent jurisdiction nor shall the taking of Proceedings in any one or more
jurisdictions preclude the taking of Proceedings in any other jurisdictions,
whether concurrently or not.

 

38. COUNTERPARTS

This Deposit Agreement may be executed by the Parties on separate counterparts;
each of which shall constitute an original, but both counterparts shall together
constitute one and the same instrument. A signature to this Deposit Agreement
executed and/or transmitted electronically shall have the same authority,
effect, and enforceability as an original signature.

 

- 40 -



--------------------------------------------------------------------------------

     

 

     

 

IN WITNESS WHEREOF this Deposit Agreement and the Schedules are executed as
follows:

 

Executed for and on behalf of

COMPUTERSHARE TRUST COMPANY, N.A.

  

 

/s/ Dennis V. Moccia

Name: Dennis V. Moccia

Title: Manager, Contract Administration

 

Executed for and on behalf of

GATES INDUSTRIAL CORPORATION PLC

  

 

/s/ Jamey S. Seely

Name: Jamey S. Seely

Title: Executive Vice President, General Counsel

          and Corporate Secretary

 

- 41 -



--------------------------------------------------------------------------------

     

 

     

 

Schedule 1

The Depositary Services

Subject to the provisions of the Deposit Agreement, the Depositary Services to
be provided by Computershare as Depositary for the Depositary Receipts shall
include:

 

1. maintaining the Depositary Receipt Register;

 

2. receiving instructions including stock transfer forms (in a form acceptable
to Computershare) on behalf of Holders or the Custodian relating to transactions
in Depositary Receipts or the Deposited Property (as the case may be);

 

3. making entries of registration in the Depositary Receipt Register;

 

4. issuing Depositary Receipts and certificates to Holders in respect of such
Depositary Receipts;

 

5. the cancellation of Depositary Receipts;

 

6. maintenance in respect of Holders of Depositary Receipts of a Depositary
Receipt Register showing the number of Depositary Receipts attributable to each
Holder;

 

7. maintenance in respect of Holders of Depositary Receipts of records
reflecting cash amounts paid (if any) to a Holder of Depositary Receipts;

 

8. registering transfers of Depositary Receipts and routine dealings with
probate, powers of attorney, changes of address and similar documents;

 

9. making mailing addresses of Holders of Depositary Receipts available for
dispatch of the Annual Report and Accounts and Interim Reports;

 

10. reconciliation of voting instructions received from Holders in relation to
general meetings of the Client;

 

11. dealing (to the extent that Computershare considers itself competent) with
routine correspondence with Holders of Depositary Receipts;

 

12. receiving and paying dividends; and

 

13. such other services as may be described or provided for in the Deposit
Agreement.

 

- 42 -



--------------------------------------------------------------------------------

     

 

     

 

Schedule 2

The Custody Services

The Custody Services to be provided by the Custodian as custodian for the
Deposited Securities shall include:

 

1. the holding of Deposited Property as may be designated from time to time by
the Depositary; and

 

2. the execution of transfers in response to instructions received from Holders
in relation to the Deposited Property held on their behalf.

 

- 43 -



--------------------------------------------------------------------------------

     

 

     

 

Schedule 3

[Reserved.]

 

- 44 -



--------------------------------------------------------------------------------

     

 

      COMMERCIAL IN CONFIDENCE

 

Schedule 4

Form of Certificate

[RESTRICTIVE LEGEND TO BE INSERTED]

CERTAIN RIGHTS OF THE HOLDER OF THIS DEPOSITARY RECEIPT MAY BE WITHHELD IN
ACCORDANCE WITH THE PROVISIONS OF THE DEPOSIT AGREEMENT FOR THE PROVISION OF
DEPOSITARY SERVICES AND CUSTODY SERVICES IN RESPECT OF GATES INDUSTRIAL
CORPORATION PLC DEPOSITARY RECEIPTS DATED [DATE], BY AND BETWEEN THE DEPOSITARY
AND GATES INDUSTRIAL CORPORATION PLC (THE “DEPOSIT AGREEMENT”)

 

     No. of Depositary Receipts: __________________ Certificate Number: ____   

CERTIFICATE

evidencing

DEPOSITARY RECEIPTS

representing

ORDINARY SHARES

of

GATES INDUSTRIAL CORPORATION PLC

(Incorporated under the laws of England and Wales)

Computershare Trust Company, N.A., a national banking association organized
under the laws of the United States whose registered office is at
                                 (the “Depositary”), hereby certifies that
                            is the registered owner (a “Holder”) of Gates
Industrial Corporation plc Depositary Receipts (“Depositary Receipts”), each
representing one Ordinary Share of Gates Industrial Corporation plc, including
rights to receive Shares (together “Shares” and, together with any additional
securities, property or cash from time to time held by the Depositary in respect
or in lieu thereof, the “Deposited Securities”), of Gates Industrial Corporation
plc, a company incorporated under the laws of England and Wales with registered
number 10980824 (the “Company”), and deposited at the                     
office of GTU Ops, Inc.(the “Custodian”), the Custodian appointed by the
Depositary.

The Shares are registered in the name of the Custodian and the Deposited
Securities will be held by the Custodian as nominee for the Depositary. This
Depositary Receipt is issued pursuant to the Deposit Agreement dated as of
[date] (as amended from time to time, the “Depositary Agreement”)

 

- 45 -



--------------------------------------------------------------------------------

     

 

      COMMERCIAL IN CONFIDENCE

 

among the Company, the Depositary and the Holders from time to time of
Depositary Receipts issued thereunder. Each Holder of a Depositary Receipt
shall, by accepting such Depositary Receipt be bound by all the provisions of
the Deposit Agreement. Copies of the Deposit Agreement are available at the
Depositary’s registered office referred to above and at the office of the
Custodian. This Depositary Receipt (which includes the provisions set forth on
the reverse hereof) shall be governed by and construed in accordance with the
laws of the State of New York. Words and expressions defined in the Depositary
Agreement shall have the same meaning in this Certificate.

Withdrawal of Deposited Property

Subject to the terms of the Deposit Agreement, the Holder may request withdrawal
of, and the Depositary shall thereupon relinquish, the Deposited Property
attributable to any Depositary Receipt upon receipt of the relevant
Certificate(s) by the Depositary at the specified address of the Depositary or
as otherwise agreed and any such additional evidence of the entitlement of the
Holder to the relevant Depositary Receipts as the Depositary may reasonably
require, accompanied by:

(a) a duly executed order with a Medallion Signature Guarantee (in a form
approved by the Depositary) requesting the Depositary to cause the Deposited
Property being withdrawn to be delivered to the specified address of the
Custodian, or (at the request, risk and expense of the Holder and only if
permitted by applicable law from time to time) at the specified office of the
Depositary or any agent to, or to the order in writing of, the person(s)
designated in such order; and

(b) the payment of such fees, taxes, duties, charges and expenses as may be
required under the Deposit Agreement or this Certificate.

To the extent such Deposited Securities customarily trade in book-entry form,
electronic delivery of the Deposited Securities represented by such Depositary
Receipts shall be made to the Holder in accordance with the Deposit Agreement.
To the extent such Deposited Securities customarily trade in certificated form,
delivery of Deposited Securities represented by such Depositary Receipts may be
made to the Holder or upon such Holder’s order by the delivery of certificates
at the office of the Depositary or its Agent as designated by the surrendering
Holder in accordance with the Deposit Agreement.

Register

The Depositary or its agent shall maintain at an office which may, but need not,
be the Depositary’s registered office: (a) a register (the “Register”) for the
registration, registration of transfer, combination and split up of Depositary
Receipts, which at reasonable times shall be open for inspection by Holders for
the purpose of communicating with Holders in the interest of the business of the
Company or a matter relating to the Deposit Agreement; and (b) facilities for
the delivery and receipt of Depositary Receipts. Subject to the immediately
preceding sentence, the Depositary may close the Register at any time or from
time to time when deemed expedient by it.

 

- 46 -



--------------------------------------------------------------------------------

     

 

      COMMERCIAL IN CONFIDENCE

 

Title to Depositary Receipts and validity

Title to the Depositary Receipts shall be evidenced by entry in the Register.
This Certificate evidences the Holder’s entitlement to the Depositary Receipts.
Title to these Depositary Receipts may be transferred by the Holder providing
the Depositary with a duly executed stock transfer form setting out the person
to whom a specified number of the Depositary Receipts will be transferred and
the Certificates therefor and such other requirements as set forth in the
Deposit Agreement.

Charges, obligations, representations and warranties

By holding a Depositary Receipt or an interest therein, Holders are confirming
that they have read, and are in agreement with, the provisions, terms and
obligations set forth in the Deposit Agreement and that the Deposit Agreement
shall govern the rights of the Holder in respect of the Depositary Receipts and
the Deposited Property and the obligations and liability of and to the
Depositary, including, without limitation, the indemnification obligations of
Holders, the limitations on Holder rights against the Depositary, the
possibility that the Holder will be deemed to have taken certain actions or
provided certain instructions under the Deposit Agreement, the representations
and warranties given and to be given by Holders and the fees, charges, taxes,
duties and expenses payable by a Holder. Each person depositing Company
Securities and to whom Depositary Receipts are to be issued pursuant to the
Deposit Agreement and each Holder shall be bound and required to give such
warranties and certifications to the Depositary as the Depositary may reasonably
require. Each person depositing Company Securities and to whom Depositary
Receipts are to be issued pursuant to the Deposit Agreement and each Holder
shall be taken to warrant that Company Securities which are transferred or
issued to the Custodian with respect to which Depositary Receipts are to be
issued or are so issued are duly authorized, validly issued and outstanding,
fully paid up, non-assessable and legally obtained by the person depositing such
Company Securities and the person to whom Depositary Receipts are to be issued,
all pre-emptive and comparable rights, if any, with respect to such Company
Securities have been validly waived or exercised, such person is duly authorized
to deposit such Company Securities under the Deposit Agreement, such Company
Securities are being transferred or, as the case may be, issued free and clear
of all liens, charges, encumbrances, security interests, adverse claims or other
third party interests, that such transfers or, as the case may be, such issues
of Company Securities to the Custodian are not in contravention of the Articles
of Association of the Company or of any contractual obligation binding on such
person or the person making the transfer or of any applicable law or regulation
or order binding on or affecting such person or the person making the transfer,
and to the extent such person is an “affiliate” of the Company as such term is
defined in Rule 144 under the Securities Act, that at the time of any transfer,
sale or other disposition of the Depositary Receipts representing such Company
Securities (i) the Company Securities will be duly registered pursuant to an
effective registration statement under the Securities Act or (ii) all of the
provisions of Rule 144 under the Securities Act which enable the Company
Securities to be freely sold (in the form of Depositary Receipts) will be fully
complied with and, in either case, all of the Depositary Receipts representing
such Company Securities will not be

 

- 47 -



--------------------------------------------------------------------------------

     

 

      COMMERCIAL IN CONFIDENCE

 

“restricted securities” as defined in Rule 144 upon the sale thereof, and such
person, and the person making such transfer shall indemnify the Depositary on
demand by way of continuing indemnity from and against any Losses which it may
suffer or incur by reason of any breach of any such representation and/or
warranty.

Limitations on the Depositary’s Liability and Obligations

Holders acknowledge that the Depositary shall not incur any liability to any
Holder or to any other person for any Losses suffered or incurred by such Holder
or other person arising out of or in connection with the performance or
non-performance of the Depositary’s obligations or duties arising under any
provisions of the Deposit Agreement, or otherwise, except to the extent that
such Losses directly result from its the Depositary’s gross negligence or wilful
misconduct, in which case the maximum liability of the Depositary to all
Holders, when combined with the maximum liability of the Depositary to the
Client, shall not exceed the amounts paid hereunder by Client to Computershare
as fees and charges, but not including reimbursable expenses, during the twelve
months immediately preceding the event, act or omission for which recovery from
Computershare is being sought. Except to the extent expressly provided in the
preceding sentence, by holding a Depositary Receipt Holders agree and
acknowledge that (i) the Holders release the Depositary from any and all
liability in connection with or arising out of the Deposit Agreement or the
transactions contemplated hereby and (ii) the Holders agree that they will not
under any circumstance make any claim, bring any action or commence any legal
proceedings against the Depositary under, or in connection with, the Deposit
Agreement. The Depositary shall not incur any liability as a result of any act
or omission to act on the part of any Custodian unless the Custodian has
committed fraud or wilful misconduct in the provision of custodian services to
the Depositary.

Subject to the provisions of the Deposit Agreement, the Depositary and its
agents shall not incur any liability to any Holder, the Company, or to any other
person if, by reason of:

(a) any provision of any present or future law, rule, regulation, fiat, order or
decree of the United States, the United Kingdom or any other country or
jurisdiction or of any governmental or regulatory authority or any securities
exchange or market or automated quotation system, or by reason of the
interpretation thereof;

(b) the Articles of Association of the Company of the provisions of or governing
the Company Securities;

(c) any act or omission of the Company in contravention of the Deposit
Agreement;

(d) any computer failure or breakdown outside the direct and immediate control
of the Depositary; or

(e) any act of God, war, terrorism, nationalization, expropriation, currency
restrictions, work stoppage, strike, lockout, riot, civil unrest, revolutions,
rebellions, explosions, epidemics, governmental regulations, communication line
failures, power failure, earthquake or other disaster or any circumstance beyond
the direct and immediate control of the Depositary,

 

- 48 -



--------------------------------------------------------------------------------

     

 

      COMMERCIAL IN CONFIDENCE

 

the performance by the Depositary or any other person of any act or thing which
is required or permitted or contemplated to be done or performed by or pursuant
to the Deposit Agreement shall be prevented or delayed, or would cause any of
them to be subject to any civil or criminal penalty, or would be required to be
effected in some manner or to an extent which is different in any respect from
that provided for or contemplated by the Deposit Agreement.

If and to the extent that by virtue of laws of any jurisdiction outside the
State of New York, or the application or operation of those laws in any
particular event or circumstance, or by virtue of the provisions of the Articles
of Association of the Company or the application or operation of those
provisions in any particular event or circumstance, the Depositary or the
Custodian does not acquire unconditional and absolute title or right to any
Deposited Property, or acquires a title or right to any Deposited Property which
is in any manner encumbered or defective or liable to be displaced or avoided,
or where as a result of an event or circumstance beyond the Depositary’s
reasonable control the Deposited Property is reduced or depleted or the
Depositary does not hold sufficient Company Securities to cover Depositary
Receipts in issue, neither the Depositary nor the Custodian shall be in any way
liable to the Company or to any Holder or any other person by reason thereof;
but in any such case the Depositary shall be entitled to take or cause to be
taken such action as shall in its opinion be reasonable or appropriate,
including without limitation the cancellation without compensation of Depositary
Receipts of any Holder(s) determined by the Depositary whether or not such
Holder(s) are in any way responsible for the relevant event or circumstance; and
each Holder agrees that, by acquiring and holding Depositary Receipts
representing Company Securities by means of the arrangements contemplated by the
Deposit Agreement, such Holder accepts the risk that by virtue of such laws or
terms and conditions, or the application or operation thereof or any such event
or circumstance the interest in any relevant Deposited Property may not be
entire, complete and unimpeachable.

If the Depositary becomes entitled to take or cause to be taken action in
accordance with the immediately preceding paragraph, it will in its sole
discretion consider whether it may directly or indirectly transfer or make
available to any Holder adversely affected, in whole or in part, the benefit of
any rights, claims or other assets which may be available to the Depositary and
which pertain to the matter(s) giving rise to the relevant event or
circumstance.

The Depositary may rely on, and shall not be liable for any Loss suffered by any
Holder or any other person by reason of its having accepted (or the Custodian or
the Company or its agents having accepted) as valid and having relied upon any
written notice, request, direction, transfer, certificate for Company Securities
(or other securities), electronic communication or any other document or any
translation thereof or communication reasonably believed by it in good faith to
be genuine notwithstanding that the same shall have been forged or shall not be
genuine or accurate or shall not have been duly authorized or delivered.

 

- 49 -



--------------------------------------------------------------------------------

     

 

      COMMERCIAL IN CONFIDENCE

 

The Depositary may act, or take no action, on the advice or opinion of, or in
reliance upon, any advice, opinion, certificate or information obtained from,
the Company or any reputable lawyer, valuer, accountant, banker, broker,
information provider, settlement system operator, registrar or other expert
whether obtained by the Company, the Depositary or otherwise, or any person
presenting Company Securities for deposit, any Holder, or any other person,
believed by the Depositary to be competent to give such advice, opinion,
certificate or information, and shall not except where any such person is a
member of the same group of companies as the Depositary be responsible or liable
to any Holder or any other person for any Losses occasioned by so acting or
refraining from acting or relying on information from persons depositing Company
Securities or otherwise entitled to the issue of Depositary Receipts. Any such
advice, opinion, certificate or information may be sent or obtained by letter,
telex, facsimile transmission, e-mail, or other electronic communication and the
Depositary shall not be liable for acting on any such advice, opinion,
certificate or information notwithstanding that the same shall have been forged
or shall not be genuine or accurate.

The Depositary may call for and shall be permitted to accept as sufficient
evidence of any fact or matter or the expediency of any transaction or thing a
certificate, letter or other written communication, purporting to be signed on
behalf of the Company by a director of the Company or by a person duly
authorized in writing by a director of the Company or such other certificate
from any such person as is specified in the immediately preceding paragraph
which the Depositary considers appropriate and the Depositary shall not be bound
in any such case to call for further evidence or be responsible to any Holder or
any other person for any Loss or Liability that may be occasioned by the
Depositary acting on such certificate.

The Depositary shall not be required or obliged to monitor, supervise or enforce
the observance and performance by the Company of any of its obligations,
including, without limitation, those arising under or in connection with
applicable law, or any contract or instrument to which the Company is a party or
by which it or any of its assets is bound. The Depositary makes no
representation or recommendation to any person regarding the financial condition
of the Company or the advisability of acquiring Depositary Receipts or Company
Securities or other property or as to the type or character or suitability
thereof and takes no responsibility for the operations of the Company or the
effect thereof on the value of the relevant Company Securities or Depositary
Receipts or any rights derived therefrom.

The Depositary and the Custodian may engage or be interested in any financial or
other business transactions with the Company or any other member of any group of
which the Company is a member or in relation to the Deposited Property
(including, without prejudice to the generality of the foregoing, the conversion
of any part of the Deposited Property from one currency to another), may at any
time hold or be interested in Depositary Receipts

 

- 50 -



--------------------------------------------------------------------------------

     

 

      COMMERCIAL IN CONFIDENCE

 

for their own account, (other than for the purpose of investing in the Company
for their own account as principal) and shall be entitled to charge and be paid
all usual fees, commissions and other charges for business transacted and acts
done by them otherwise than in the capacity of Depositary or Custodian (as the
case may be) in relation to matters arising under the Deposit Agreement
(including, without prejudice to the generality of the foregoing, charges on the
conversion of any part of the Deposited Property from one currency to another
and on any sales of property) without accounting to the Holders or any other
person for any profit arising therefrom.

The Depositary shall use commercially reasonable efforts to effect any sale of
securities or other property or transferable right and any conversion of
currency as is referred to or contemplated by the Deposit Agreement in
accordance with its normal practices and procedures and subject to the terms of
the Deposit Agreement but shall have no liability with respect to the terms of
such sale or conversion or if the effecting of such sale or conversion shall not
be reasonably practicable.

The Depositary shall have no responsibility whatsoever to any Holder or any
other person as regards any deficiency which might arise because the Depositary
is subject to or accountable for any tax in respect of any or any part of the
Deposited Property or any income, distribution or capital or other payment
arising therefrom or any proceeds of sale thereof. The Depositary shall be
entitled to make such deductions from the Deposited Property or any income,
distribution or capital arising therefrom or to sell all or any of the Deposited
Property and make such deductions from the proceeds of sale thereof as may be
required by applicable law in order to comply with its obligations to account
for any tax Liability in respect thereof.

Without prejudice to any other powers which the Depositary may have under the
Deposit Agreement, the Depositary shall be entitled to enter into any agreement
with or give any undertakings required by law to any relevant taxation authority
concerning the taxation status of the transactions effected pursuant to the
Deposit Agreement and to do all such things as may be reasonably required under
the terms of any such agreement or undertakings.

Notwithstanding anything else contained in the Deposit Agreement, the Depositary
may refrain from doing anything which could or might, in its reasonable opinion,
be contrary to any law of any jurisdiction or any of the rules or any regulation
or requirement of any regulatory authority or other body which is binding upon
it, or which would or might otherwise in its reasonable opinion render it liable
to any person and the Depositary may do anything which is, in its opinion,
necessary to comply with any such law, regulation or requirement or which is in
its opinion necessary to avoid any such liability.

No provision of the Deposit Agreement shall require the Depositary to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties or in the exercise of any of its rights or powers
thereunder. If, notwithstanding this provision, the Depositary reasonably does
so, it shall be entitled to make such deductions from the Deposited Property or
any income, distribution or capital arising therefrom or to sell all or any of
the Deposited Property and make such deductions from the proceeds of sale
thereof as may be required to account for any loss, expenditure or liability
suffered by the Depositary in respect thereof.

 

- 51 -



--------------------------------------------------------------------------------

     

 

      COMMERCIAL IN CONFIDENCE

 

All communications, notices, certificates, documents of title and remittances to
be delivered by or sent to or from Holders or their agents will be delivered to
or sent to or from them at their own risk.

The Depositary shall not be liable to a Holder in respect of any of its
obligations under the Deposit Agreement if it is unable to fulfill those
obligations by reason of any prohibition imposed upon the Depositary or the
Holder by applicable law, or any other matter beyond the Depositary’s reasonable
control.

The Depositary and its agents shall incur no liability (a) by reason of any
exercise or failure to exercise any discretion given it in the Deposit
Agreement; (b) for the acts or omissions made by, or the insolvency of, any
securities depository, clearing agency or settlement system; (c) in connection
with or arising from, the insolvency of any Custodian that is not an affiliate
of the Depositary; (d) for the price received in connection with any sale of
securities, the timing thereof, or any delay in action or omission to act, or
for any error or delay in action, omission to act, default or negligence on the
part of the party retained in connection with any such sale or proposed sale.
The Depositary shall be under no obligation to inform Holders or any other
holders of an interest in any Depositary Receipts about the requirements of
[jurisdiction] law, rules or regulations or any changes therein or thereto. The
Depositary and its agents will not be responsible for any failure to carry out
any instructions to vote any of the Deposited Securities, for the manner in
which any such vote is cast or for the effect of any such vote. The Depositary
may rely upon instructions from the Company or its counsel in respect of any
approval or license required for any currency conversion, transfer or
distribution. Notwithstanding anything to the contrary set forth in the Deposit
Agreement, the Depositary and its agents may fully respond to any and all
demands or requests for information maintained by or on its behalf in connection
with the Deposit Agreement, any Holder or Holders, any Depositary Receipt or
Depositary Receipts or otherwise related hereto or thereto to the extent such
information is requested or required by or pursuant to any lawful authority,
including without limitation laws, rules, regulations, administrative or
judicial process, banking, securities or other regulators. The Depositary shall
not incur any liability for any tax consequences that may be incurred by Holders
on account of their ownership of the Depositary Receipts. The Depositary shall
not incur any liability for the content of any information submitted to it by or
on behalf of the Company for distribution to the Holders or for any inaccuracy
of any translation thereof, for any investment risk associated with acquiring an
interest in the Deposited Securities, for the validity or worth of the Deposited
Securities, for the credit-worthiness of any third party, for allowing any
rights to lapse upon the terms of the Deposit Agreement, or for the failure or
timeliness of any notice from the Company. The Depositary shall not be liable
for any acts or omissions made by a successor depositary whether in connection
with a previous act or omission of the Depositary or in connection with any
matter arising wholly after the removal or resignation of the Depositary.
Neither the Depositary nor any of its agents shall be liable

 

- 52 -



--------------------------------------------------------------------------------

     

 

      COMMERCIAL IN CONFIDENCE

 

to the Company, Holders or beneficial owners of interests in Depositary Receipts
for any indirect, special, punitive or consequential damages (including, without
limitation, legal fees and expenses) or lost profits, in each case of any form
incurred by any person or entity, whether or not foreseeable and regardless of
the type of action in which such a claim may be brought.

The Depositary shall not be required under the Deposit Agreement to comply with
the laws or regulations of any country other than the U.S. or any political
subdivision thereof. The Depositary may consult with foreign counsel, at the
Company’s expense, to resolve any foreign law issues that may arise as a result
of the Company or any other party being subject to the laws or regulations of
any foreign jurisdiction.

Indemnification

Under the Deposit Agreement, the Holders agree that, without limiting the rights
of the Depositary and the Custodian, and each of their respective agents,
directors, officers, employees and affiliates to indemnification from the
Client, each Holder shall be required to accept liability for and shall be bound
to indemnify the Depositary and the Custodian and their respective agents,
directors, officers, employees and affiliates and hold each of them harmless
from and against, and shall reimburse each of them for, any and all Losses
(other than tax on their fees), arising from or incurred in connection with, or
arising from any act performed in accordance with or for the purposes of or
otherwise related to, the Deposit Agreement insofar as they relate to Deposited
Property held for the account of, or Depositary Receipts held by, that Holder,
including, without limitation, payment of applicable stamp duty reserve tax (or
stamp duty) in accordance with the Deposit Agreement, except for Losses caused
by or resulting from (i) any willful misconduct or gross negligence of the
Depositary or (ii) the Custodian’s fraud or willful misconduct in the provision
of custodial services to the Depositary.

The Holders further agree that

 

  (a) The Depositary shall be entitled to make such deductions from the
Deposited Property or any income, distribution or capital arising therefrom or
to sell all or any of the Deposited Property and make such deductions from the
proceeds of sale thereof as may be required to discharge the indemnification
obligations of the Holders under Section 16 of the Deposit Agreement;

 

  (b) The indemnification obligations of each Holder under Section 16 of the
Deposit Agreement shall survive any termination of the Deposit Agreement in
whole or in part and any resignation or replacement of the Depositary and any
Custodian; and

 

  (c) Should any amount paid or payable under the Deposit Agreement by a Holder
be itself subject to tax in the hands of the recipient (other than on fees
payable to the recipient) or be required by law to be paid under any deduction
or withholding, the relevant Holder(s) will be required to pay such sums as will
after any such tax, deduction or withholding leave the recipient with the same
amount as it would have received if no such tax had been payable and no
deduction or withholding had been made and such payments and adjustments shall
be made as may be necessary to give effect to this paragraph.

 

- 53 -



--------------------------------------------------------------------------------

     

 

      COMMERCIAL IN CONFIDENCE

 

Taxes

If any fees, taxes, duties or governmental charges shall become payable by or on
behalf of the Custodian or the Depositary with respect to this Depositary
Receipt or, any Deposited Securities represented by the Depositary Receipts
evidenced hereby or any distribution on any of the foregoing, without prejudice
of the terms of the Deposit Agreement such fees, taxes, duties or charges shall
be paid by the Holder hereof to the Depositary. The Depositary may refuse to
effect any registration of this Depositary Receipt or any withdrawal of the
underlying Deposited Securities until such payment is made. The Depositary may
also deduct such payment from any cash distributions (or distributions made in
cash equivalents) on or in respect of Deposited Securities. The Holder shall
remain liable for any deficiency in such fees, taxes, duties or governmental
charges.

In addition to any rights and remedies to which the Depositary is entitled under
the Deposit Agreement, to the extent that the Depositary (or its nominee) is
accountable for and/or primarily liable and is required to pay for stamp duty
reserve tax (or stamp duty) pursuant to the Finance Act (or otherwise under
other UK enactments or regulations), in respect of any chargeable securities
transferred or issued to, or appropriated by, the Depositary pursuant to the
Deposit Agreement, each Holder agrees that where such Holder is to issue,
transfer or procure the transfer to the Depositary of Company Securities in
relation to which the Depositary will issue Depositary Receipts, the Holder
shall, before such issue, transfer or appropriation, pay to the Depositary in
cleared funds, or to HMRC on behalf of the Depositary, an amount equal to the
stamp duty reserve tax (or stamp duty) for which the Depositary is liable in
respect of such transfer, issue or appropriation, if any.

 

EXECUTED and DELIVERED   ) by Computershare Trust Company, N.A.   acting by
[insert title]   )

 

Signature of [insert title]

 

 

- 54 -